 PIER SIXTY
, LLC  505 Pier Sixty
, LLC 
and
 Hernan Perez 
and
 Evelyn Go
n-zalez.  
Cases 02
ŒCAŒ068612 and 
02ŒCAŒ070797 March 
31, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On 
April 18, 2013
, Administrative Law Judge 
Lauren 
Esposito 
issued the attached decision.
  The Respondent 
and the General Counsel 
filed excep
tions, 
supporting 
brief
s, and 
corresponding answering briefs.
 The 
National Labor Relations 
Board has delegated its 
aut
hority in this proceeding to a three
-member panel.  
 The 
Board has considered the decision and the record 
in light of the exceptions and briefs
, and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions
 except as modified 
in this Decision a
nd Order, 
and to 
adopt the recommended Order
 as modified
.2 For the reasons stated by the judge, we agree with her 
findings that the Responde
nt violated Section 8(a)(1) by:
 (1) unlawfully threatening employees with the loss of 
current benefits, job loss and discharge, and job loss due 
to lost business, and informing employees that bargai
n-ing would start from scratch, and (2) disparately applying 
a ﬁno talk
ﬂ rule.
 We also agr
ee with the judge, for the reasons she 
states, and as set forth below, that the Respondent viola
t-ed Section 8(a)(3) and (1) by discharging Hernan Perez 

because of his protected, concerted comments made in a 

posting on social media.  
 Facts
 The Respondent o
perates a catering ser
vice company 
in Manhattan, New York.  Beginning in January 2011, a 
number of servi
ce employees expressed interest in union 
representation, in part because of concerns that manag
e-ment repeatedly treated them disrespectfully and in an 
undignified manner.  Indeed, as found by the judge, what 
employees perceived as management
™s hostile and d
e-1 The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility 
resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).
  We have carefully examined the record and find no 
basis for reversing the findings.
 2 We shall modify the judge™s recommended Order and substitute a 
new notice in accordance with our recent decision in 
Don Chavas, LLC 
d/b/a 
Tortillas Don Chavas
, 361 NLRB
 101
 (2014).  We shall further 
modify the notice in accordance with 
Durham School Services
, 360 
NLRB 
694
 (2014).
 The Respondent™s argument that the 
amended 
complaint is barred 
because the Board lacked a quorum when it was issued by the General 
Couns
el is w
ithout merit.  
Benjamin H. Realty Corp
., 361 NLRB 918
 (2014); 
Durham School Services, LP
, 361 NLRB 
702
 (2014). 
 grading treatment was one of the precipitating concerns 
driving the organizing campaign that culminated in an 

October 27, 2011 election.
3   In March, 
the employees presented a petition concer
n-ing their ongoing complaints about management mi
s-treatment to Director of Banquet Services Jeff
rey Stil
l-well.  The petition included complaints that the R
e-spondent
™s managers and captains 
ﬁtake their job frustr
a-tion [out on] the staff
ﬂ and 
ﬁdon
™t treat the staff with r
e-spect.ﬂ
 On October 25, 
2 days before the election, 13
-year 
employee Hernan Perez was working as a server at a 

fundraising event in the Respondent
™s Lighthouse venue.  
During cocktail service, as Perez
 and two other servers 
were silently butlering drinks, Assistant Director of Ba
n-quets Robert McSweeney approached them and said, in a 
loud voice, while pointing to the arriving guests, 
ﬁTurn 
you
r head that way and stop chitchatting.
ﬂ  Shortly ther
e-after, w
hile Perez, Evelyn Gonzalez
, and Endy Lora were 
waiting for the signal from the captain to clear the plates 
from the appetizer course, McSweeney rushed to them, 
swung his arms to indicate that they should spread out, 
and said, in a raised, harsh tone, 
ﬁSpr
ead out, move, 
move.
ﬂ  After the employees 
complied
, McSweeney, in a 
louder voice, audible to guests, ordered the employees to 
spread out more.  McSweeney was one of the managers 
specifically identified by employees as treating emplo
y-ees disrespectfully.
 Upset with the manner in which McSweeney had a
d-dressed servers during cocktail and dinner service, Perez 
told Gonzalez, who was the head of the employees
™ or-ganizing effort, that he was 
ﬁsick and tired of this,
ﬂ that 
McSweeney did not know how to talk to em
ployees, and 
that he would talk to McSweeney.  Gonzalez urged Perez 

to stay strong, as the election was 
2 days away, and e
n-couraged him to take a break to calm down.  Following 

Gonzalez
™ advice, Perez took a break, and proceeded to 
the bathroom and then ou
tside the Respondent
™s facility.  
There, Perez vented his frustration with McSweeney
™s treatment of the servers by posting from his iPhone the 

following message on his personal Facebook page:  
  Bob is such a NASTY MOTHER FUCKER don
™t know how to talk to people!!!!!!  Fuck his mother and 
his entire fucking family!!!!  What a LOSER!!!!  Vote 
YES for the UNION!!!!!!!
  3 Evelyn Gonzalez Union petitioned for a unit of servers, captains, 
bartenders, and coat checkers in the Respondent™s banquet department.  
A maj
ority of votes were cast in favor of union representation, and on 
November 4, the Union was certified as the exclusive collective
-bargaining representative.  
 362 NLRB No. 59
                                                                                                                        506 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Perez
™ post was visible to his Facebook 
ﬁfriends,
ﬂ which 
included some coworkers, and to others who visited his 
personal Facebook page.  Perez deleted the post on October 
28, the day after the election.  
 On October 26, Senior Purchasing Manager Carol 
Gerwell notified Human Resources Director 
Dawn
 Bergman
 about Perez
™ comments.  Bergman viewed the 
post on Gerwell
™s office computer and printed a copy.  
On October 31, Bergman spoke with McSweeney about 

Perez
™ Facebook posting.  McSweeney confirmed that he 
had seen Perez
™ comments and told her that nothing ou
t of the ordinary had occurred during the October 25 di
n-ner service.  Following an investigation, Bergman and 
then
-General Manager Douglas Giordano discharged 
Perez on November 9, explaining that Perez
™ October 25 
Facebook comments had violated company pol
icy.  
However, when requested, the managers declined to pr
o-vide the policy or explain the basis for the termination.  
 As more fully set forth in the judge
™s decision, vulgar 
language is rife in the Respondent
™s workplace, among 
managers and employees alik
e.  For example, the R
e-spondent
™s 
executive chef
, Phil DeMaiolo, cursed at e
m-ployees daily, screaming profanities such as 
ﬁmothe
r-fucker
ﬂ and asking employees questions like 
ﬁAre you 
guys fucking stupid?
ﬂ  Stewarding Supervisor Felix 
Acosta similarly direct
ed vulgar language at dishwashing 
employees, screaming such epithets as 
ﬁasshole
ﬂ and 
asking questions like 
ﬁWhy are you fucking guys slow?
ﬂ  McSweeney himself directed comparable profanities 

toward employees.  Former General Manager Giordano 
called Chef F
rancisco a 
ﬁfucking little Mexican
ﬂ and a 
ﬁmotherfucker
ﬂ who should 
ﬁeat shit,
ﬂ and Francisco 
countered with, 
ﬁFuck you, motherfucker, what are you 
going to do
?ﬂ  And although the dissent characterizes 
Perez
™ Facebook comments as 
ﬁfraught with insulting 
and obscene vulgarities,
ﬂ the judge recognized them as 
remarks that were 
ﬁa daily occurrence in [the] Respon
d-ent
™s workplace, and did not engender any disciplinary 
response.
ﬂ   Analysis
 We agree with the judge that Perez
™ Facebook co
m-ments, directed at McSwe
eney
™s asserted mistreatment of 
employees, and seeking redress through the upcoming 
union election, constituted protected, concerted activity 
and union activity.  As stated by the judge, 
ﬁPerez
™ Fac
e-book comments were part of a sequence of events i
n-vol
ving
 the employees
™ attempts to protest and ameli
o-rate what they saw as rude and demeaning treatment on 
the part of Respondent
™s managers, including 
McSweeney.
ﬂ  
Toward that end, Perez
™ Facebook pos
t-ing protested such mistreatment and exhorted employees 

to 
ﬁVote YES for the UNION.
ﬂ   We also agree with the judge that Perez
™ comments 
were not so egregious as to exceed the Act
™s protection.  
In doing so, we do not rely on the judge
™s application of 
the four
-factor test in 
Atlantic Steel
 Co.
, 245 NLRB 814 
(1979)
, given that, here, the comments in question initia
l-ly were made available to other employees and others in 
a nonwork setting and did not occur during a convers
a-tion with a supervisor or management representative.  

See generally 
Triple Play Sports Bar 
& Grille, 361 
NLRB 
308, 310
 (2014) (
ﬁas a general matter, the 
Atlantic 
Steel 
framework is not well suited to address issues 
. . . involving employees
™ off
-duty, offsite use of social m
e-dia to communicate with other employees or with third 
parties
ﬂ).  Rather, i
n the absence of exceptions to its a
p-plication, we adopt the judge
™s alternative rationale to 
find that Perez
™ activity did not lose its protected chara
c-ter under the totality of the circumstances.  See, e.g., 
Richmond District Neighborhood Center
, 361 NLR
B 833, 834
 fn. 6 (2014) (in the absence of exceptions, the 
Board, without deciding the appropriateness of the 

judge
™s test for analyzing private Facebook convers
a-tions, examined the egregiousness of the conduct under 
all the circumstances).  
 In evaluating
 Perez
™ posting under the totality of the 
circumstances, the judge considered the following fa
c-
tors:  (1) whether the record contained any evidence of 
the Respondent
™s antiunion hostility; (2) whether the 
Respondent provoked Perez
™ conduct; (3) whether Per
ez™ conduct was impulsive or deliberate; (4) the location of 
Perez
™ Facebook post; (5) the subject matter of the post; 
(6) the nature of the post; (7) whether the Respondent 
considered language similar to that used by Perez to be 
offensive; (8) whether the
 employer maintained a speci
f-ic rule prohibiting the language at issue; and (9) whether 
the discipline imposed upon Perez was typical of that 
imposed for similar violations or disproportionate to his 
offense.  We find that an objective review of the ev
i-den
ce under the foregoing factors establishes that none of 
them weighs in favor of finding that Perez
™ comments 
were so egregious as to take them outside the protection 

of the Act.  
 The first three factors do not weigh in favor of finding 
that Perez
™ comment
s lost the Act
™s protection.  The R
e-spondent demonstrated its hostility toward employees
™ union activity (the first factor) when it committed mult
i-
ple unfair labor practices in the weeks leading up to the 
election, including its disparate enforcement of it
s ﬁno 
talk
ﬂ rule to prevent employees from discussing the U
n-ion.  Perez clearly found McSweeney
™s October 25 
commands disrespectful and posted his Facebook co
m-ments in response to McSweeney
™s remarks (the second 
            
PIER SIXTY
, LLC
  507 factor),
4 and Perez
™ impulsive reaction (the third factor) 
to McSweeney
™s commands reflected his exasperated 
frustration and stress after months of concertedly protes
t-ing disrespectful treatment by managers
Šactivity pr
o-tected by the Act.
5 The location and subject matter of Pe
rez
™ post (factors 
four and five) also do not weigh in favor of finding that 
Perez
™ comments lost the protection of the Act.  He pos
t-ed his comments while alone, on break, and outside the 
Respondent
™s facility.
6  There is no evidence that his 
comments inte
rrupted the Respondent
™s work enviro
n-ment or its relationship with its customers.
7  Further, his 
comments echoed employees
™ previous complaints about 
management
™s disrespectful treatment of service emplo
y-ees and encouraged employees to vote in favor of uni
on 
representation.
8 4 The absence of a finding that McSweeney™s October 25 conduct i
t-self constituted an unfair labor
 practice does not compel the conclusion 
that Perez™ conduct was either unprovoked or unprotected.  See, e.g., 
Consumers Power Co.
, 282 NLRB 130, 132 (1986) (employee engaged 
in protected activity did not lose the protection of the Act when he 
raised his f
ists in response to a manager™s gesture that was neither 
alleged nor found to be an unfair labor practice); 
Traverse City Oste
o-
pathic Hospital
, 260 NLRB 1061, 1061
Œ1062 (1982) (employee™s 
profane outburst did not cause her to lose the Act™s protection wher
e provoked by another employee™s intemperate and profane comments 
that were neither alleged nor found to be an unfair labor practice), enfd. 
711 F.2d 1059 (6th Cir. 1983); accord
: Battle™s Transportation, Inc.
, 362 NLRB 
125, 125
 fn. 4, 
133
Œ134
 (2015) (chie
f operating officer™s 
statement to the charging party to ﬁshut up,ﬂ although neither alleged 
nor found to be an unfair labor practice, was ﬁsufficient provocationﬂ in 
an 
Atlantic Steel 
analysis).  
 5 See 
Consumers Power Co.
, supra at 132 (ﬁdisputes over wa
ges, 
hours, and working conditions are among the disputes most likely to 
engender ill feelings and strong responsesﬂ); 
Union Carbide Corp
., 171 
NLRB 1651, 1651 fn. 1 (1968) (ﬁWhere . . . the conduct in issue is 
closely intertwined with protected activity, 
the protection is not lost 
unless the impropriety is egregious. . . . A frank, and not always co
m-plimentary, exchange of view
s must be expected during the heat of an 
organizing campaign.ﬂ).  
 6 See generally 
Restaurant Horikawa
, 260 NLRB 197, 197
Œ198 
(1982
) (employee who protested employees™ working conditions by 
distributing handbills outside the respondent™s restaurant was engaged 
in protected
, concerted activity; protection of the Act was lost only after 
the employee and other demonstrators took their de
monstration inside 
the restaurant).
 7 The fact that Perez™
 Facebook post was made available not only to 
his ﬁfriendsﬂ on the social media site, but also to others who visited his 
personal Facebook page
, does not necessarily weigh in favor of finding 
that his comments lost the protection of the Act, especially in the a
b-
sence of evidence that the post caused disruption to the Respondent™s 
operations.  See 
Sutherland Lumber Co.
, 176 NLRB 1011, 1020 (1969) 
(employee™s use of profanity while engaged in protected activity did 
not cause him to lose the Act™s protection where his comments did not 
disrupt the respondent™s business), enfd. 452 F.2d 67 (7th Cir. 1971).
 8 See 
Cement Transport, Inc.
, 200 NLRB 841, 845
Œ846 (1972) (e
m-ployee™s repeated criticism of employees™ working conditions and his 

participation in an organizing campaign did not lose the protection of 
the Act ﬁsimply because he failed to comport with the [r]espondent™s 
Regarding factors six and seven, the overwhelming e
v-idence establishes that, while distasteful, the Respondent 
tolerated the widespread use of profanity in the wor
k-place, including the words 
ﬁfuck
ﬂ and 
ﬁmotherfucker.
ﬂ  Considered in thi
s setting, Perez
™ use of those words in 
his Facebook post would not cause him to lose the pr
o-tection of the Act.
9  Nor was Perez
™ reference to 
McSweeney
™s family beyond the Act
™s protection.  We 
agree with the judge that Perez
™ comments were not a 
slur aga
inst McSweeney
™s family but, rather, 
ﬁan epithet 
directed to McSweeney himself.
ﬂ  As such, Perez
™ refe
r-ence to McSweeney
™s family served to intensify his crit
i-cism of McSweeney just as former General Manager 
Giordano
™s implicit reference to an employee
™s f
amily, 
when he called Francisco a 
ﬁmotherfucker
ﬂ and 
ﬁfucking 
little Mexican,
ﬂ intensified his insult of the employee.
10  Unlike our dissenting colleague, we do not view Perez
™ use of this profanity to be qualitatively different from 

profanity regularly to
lerated by the Respondent. 
 Finally, evidence of the Respondent
™s policies and 
practices relating to the discipline of employees who use 
the type of language that Perez used in his Facebook post 

(factors eight and nine) does not persuade us that Perez
™ Fac
ebook comments were unprotected.  As the judge 
found, the Respondent
™s ﬁOther Forms of Harassment
ﬂ policy, which it cited as the basis for discharging Perez, 
neither prohibits vulgar or offensive language in general, 
nor did the Respondent allege that Pere
z™ Facebook 
comments were directed at any protected classification 
standards of behaviorﬂ), enfd. 4
90 F.2d 1024 (6th Cir. 1974), cert. 
denied 419 U.S. 828 (1974).
 9 See 
Traverse City Osteopathic Hospital
, supra at 1061 (employee™s 
use of profanity while engaged in protected activity did not cause her to 
lose the Act™s protection where the use of profani
ty at the respondent™s 
facility was not uncommon and had been tolerated in the past); 
Coors 
Container Co.
, 238 NLRB 1312, 1320 (1978) (employee engaged in 
protected activity did not lose the Act™s protection by calling the r
e-spondent™s guards ﬁmother
-fucke
rsﬂ where the phrase was commonly 
used at the respondent™s facility, one of the guards was not disturbed by 

the employee using that word to describe him, and there was no ev
i-dence that any employee had been discharged solely for using obscen
i-ties), enfd. 6
28 F.2d 1283 (10th Cir. 1980).  
 10 In finding that Perez™ conduct lost the protection of the Act, our 
dissenting colleague agrees with the subjective opinion of Human R
e-sources Director Bergman that Perez™ conduct was ﬁover the top.ﬂ  

Bergman™s subjective
 opinion, however, is ﬁnot dispositive in determi
n-
ing whether [Perez] forfeited [his] statutory rights.ﬂ  
Kiewit Power 
Constructors Co.
, 355 NLRB 708, 711 (2010), enfd. 652 F.3d 22 (D.C. 
Cir. 2011); see 
Severance Tool Industries
, 301 NLRB 1166, 1170 
(1991)
 (employee™s ﬁdisrespectful, rude, and defiant demeanor and the 
use of a vulgar wordﬂ while engaged in protected activity did not cause 

him to lose the Act™s protection, notwithstanding the respondent™s 
characterization of the employee™s conduct as ﬁinsubo
rdinate, bellige
r-ent, and threateningﬂ), enfd. mem
. 953 F.2d 1384 (6th Cir. 1992).
                                                                                                                                                          508 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 listed in that policy.
11  Further
, since 2005
, the Respon
d-ent 
has issued only
 five written warnings to employees 
who had used obscene language,
12 and
 there is no ev
i-dence that the 
Respondent has ever discharged any e
m-ployee solely for the use of such language.
13
  Although we do not condone Perez
™ use of obscene 
and vulgar language in his online statements about his 
manager, we agree with the judge that the particular facts 

and circu
mstances presented in this case weigh in favor 
of finding that Perez
™ conduct did not lose the Act
™s pr
o-tection.  Accordingly, we affirm the judge
™s finding that 
the Respondent violated Section 8(a)(3) and (1) by di
s-charging Perez because of his protected 
concerted and 

union activity.  
 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge 
as 

modified below 
and orders that the Respondent,
 Pier 
Sixty, LLC, New York, New York, 
its officers, agents, 
successors, a
nd assigns,
 shall take the action set forth in 
the Order
 as modified
. 1.  
Insert the following as paragraph 2(c) and reletter 
the subsequent paragraphs.
 ﬁ(c)  Compensate Hernan Perez for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay
 award, and file a report with the Social Security Admi
n-11 The Respondent™s ﬁOther Forms of Harassmentﬂ policy prohibits 
harassment ﬁon the basis of age, race, religion, color, national origin, 
citizenship, disability, marital st
atus, familial status, sexual orientation, 
alienage, liability for services in the U.S. Armed Forces, or any other 
classification protected by Federal, State or Local laws,ﬂ and provides 

as examples of harassment ﬁunwelcome slurs, threats, derogatory 
comme
nts or gestures, joking, teasing, or other similar verbal, written 
or physical conduct directed towards an individual because of one of 
these protected classifications.ﬂ  
 12 The judge found that the Respondent has issued five written war
n-
ings since 2005, 
and that, unlike Perez, three of the five employees who 
had received these warnings also engaged in insubordinate conduct by 
refusing to comply with a supervisor™s directive.  
 13 We do not agree with our colleague™s contention that Perez™ co
m-ments amounte
d to unprotected insubordination.  Cf. 
Richmond District 

Neighborhood Center
, 361 NLRB 
833
 (finding that employees™ co
m-ments on Facebook that pervasively advocated insubordination were 
objectively so egregious as to lose the Act™s protection).  In this reg
ard, 
we note that Perez requested permission to take a break, made the F
a-cebook comments during his break, and then returned to his station.  At 
no time did Perez refuse to follow a directive or confront his manag
e-ment team in a manner that could be charac
terized as disruptive or 
insubordinate.  Moreover, as found by the judge, the Respondent™s 

human 
resources 
director asserted that the Facebook posting was the 
sole
 reason for Perez™ discharge; she considered it to be harassment 
because she viewed it as egr
egious, inappropriate, disrespectful, and 
perhaps defamatory.  There is no evidence or even a claim that insu
b-
ordination was a reason for the discharge.  Cf. 
DaimlerChrysler Corp.
, 344 NLRB 1324, 1328 (2005) (employee™s use of vulgar and profane 

name
-calli
ng and insubordinate statements directly to a supervisor 
weighed against retaining the Act™s protection). 
 istration allocating the backpay award to the appropriate 
calendar quarter
s for Perez.
ﬂ 2.  Substitute the attached notice for that of the admi
n-istrative law judge.
  MEMBER 
JOHNSON
, dissenting in part
. Contrary to my colleagues, I find that
 Hernan 
Perez
™ vulgar and 
obscene
 Facebook 
comments lost the Act
™s 
protection.  
Therefore, I would dismiss the allegation that 
Perez
™ discharge violated Section 8(a)(3) and (1).
1  As more fully set forth in the judge
™s decision, t
he R
e-spondent provides catering services for events at Ma
n-hattan
™s Chelsea Piers
 and employed Hernan Perez
 as 
a banquet server
.  While supervising a catered event, 
Man-ager Robert McSweeney 
told Perez and two other e
m-ployees standing near each other to 
ﬁspread out.
ﬂ  
This 
otherwise innocuous instruction upset Perez, who viewed 
it as another 
example of management
™s ongoing
 rude 
treatment of employees.
2  Seeing that Perez was upset, 
coworker and union leader Evelyn Gonza
lez told Perez 
that she would talk to McSweeney and advised Perez to 

take a break and calm down.  Perez took a break, but 
rather than follow Gonzalez
™ advice to calm down, he 
pulled out his phone, opened Facebook, and posted the 
following 
invective
:  Bob i
s such a NASTY MOTHER FUCKER don
™t know how to
 talk to people!!!!!!!  Fuck his mother and 
his entire fucking family!!!!
 What a LOSER!!!! Vote YES for the UNION!!!!!!!.  
  1 I concur with my colleagues in adopting the judge™s findings r
e-garding the independent 8(a)(1) allegations.  As to the finding that the 
Respondent 
violated Sec. 8(a)(1) when Director of Banquets 
Jeffrey 
Stillwell told employees that, if the Union won the election, the R
e-spondent would lose business and the employees would lose work, I 

have considered that the Respondent did not argue that Stillwell™s
 statements were privileged opinions pursuant to Sec. 8(c) and that there 
is no evidence that the Union sought the restrictive work rules that 
Stillwell implied might cause customers to disfavor Respondent™s bus
i-ness. 
 2 The General Counsel does not allege
 that McSweeney™s ﬁspread 
outﬂ instruction violated the Act.  I would not disturb the judge™s cred
i-bility
-based 8(a)(1) finding that on multiple occasions after the petition 
was filed and before his ﬁspread outﬂ instruction, McSweeney had 

disparately enfor
ced a ﬁno talkﬂ rule.  Accordingly, I agree with the 
judge™s initial inference that it was reasonable for Perez to associate 
McSweeney™s ﬁspread outﬂ instruction with his prior unlawful instru
c-tion to cease talking in groups and that Perez™ conduct in post
ing rela
t-ed comments on Facebook fell within the res gestae of ongoing, pr
o-
tected discussion about the perceived rudeness of management.  As 
discussed below, however, I part company with the judge™s conclusion 
that Perez™ 
response
 to that perception
Šthe su
bstance of the Facebook 
posting
Šwas either reasonable or protected.  I cannot believe that 
Perez™ profane, personally
-directed tirade, going after his supervisor 
and his supervisor™s mother and family, was what the drafters of the 
Act intended to protect. 
                                                                                                                                    
PIER SIXTY
, LLC
  509 Perez knew that 
of 
all of his Facebook friends, including 10 
coworkers,
 could see the post.
3  There is no dispute that the 
post
 referred to
 McSweeney,
4 and responsive comments 
indicated that some of Perez
™ coworkers recognized th
e reference.
  This incident occurred
 2 days before a scheduled 
Board election in which the Evelyn 
Gonzalez Union pr
e-vailed
. In my view
, under the totality of the circumstances, the 
Respondent was entitled to discipline Perez for posting 
this rant
, and the General Counsel did not establish that 
Perez was terminated for union or protected activity.
  Hond
a of America Mfg
., 334 NLRB 746, 747
Œ749 
(2001).  In condoning Perez
™ offensive online rant, which 
was fraught with insulting and 
obscene
 vulgarities d
i-rected toward his manager and his manager
™s mother and 
family, my colleagues recast an outrageous, 
individua
l-ized griping episode as protected activity.  I cannot join 
in concluding that such blatantly uncivil and opprobrious 

behavior is within the Act
™s protection.
5  See 
my dissents 
in 
Plaza Auto Center, Inc
., 360 NLRB 
972, 989 
(2014) 
(disagreeing with
 a majority view of the permissible 
range of 
employee conduct toward management that
 ap-pears to permit employees to curse, denigrate, and defy 

their manager
s with impunity, so long as they also e
n-gage in otherwise protected conduct)
, and
 Jimmy John
™s, 361 NLRB 
283, 292
 (2014)
 (arguing that the Board i
n-appropriately permits employees an unlimited right to 
publicly disparage their employer
).   The judge
™s analysis of the totality of the circumstan
c-es included a consideration of the 
Atlantic Steel
 factors, 
as 
well as other relevant factors.  
My colleagues convert 
this analysis into what is, in effect, an 
Atlantic Steel
 test 
on steroids that is even more susceptible to manipulation 

based on 
ﬁagency whim
ﬂ6 than the 4
-factor 
Atlantic Steel
 test. In any event, 
I fi
nd that several factors 
that my co
l-leagues and the 
judge
 find 
support retention of the Act
™s 
protection actually weigh against it under all of the ci
r-cumstances.
  These include that the very words used 
were objectively vulgar and 
obscene
 and not subject to
 alternative interpretation or colloquial acceptability; the 
statements were an 
ad hominem
 attack
 on a specific 
3 Moreover, the record indicates that Perez™ posting was available 
publicly, even if he thought it was only available privately. 
 4 During the Respondent™s investigation of the posting, Perez initia
l-ly denied the comments were about McSweeney; he later r
ecanted.  
 5 I strongly disagree with the judge™s mischaracterization of Board 
law that ﬁit is well
-settled that the use of the word ‚fuck™ and its var
i-ants, including ‚motherfucker,™ is insufficient to remove otherwise 
protected activity from the purview 
of Section 7.ﬂ  The Board considers 
offensive language or conduct in context, and does not render the use of 

particular expletives protected.   
 6 See 
LeMoyne
-Owen College v. NLRB
, 357 F.3d 55, 61 (D.C. Cir. 
2004).
 manager showing a level of disrespect that reaches i
n-subordination
, whether or not the Respondent specifica
l-ly characterized it as such
; the posting was not 
ﬁimpu
l-sive
ﬂ in the same sense generally seen in Board cases;
7 the Respondent showed that it disciplined employees for 
excessive vulgarity and insubordination; and, finally, 
although the Respondent committed other unfair labor 
practice
s, none can be shown to have provoked Perez
™ Facebook comment. 
 That said,
 the most compelling fact 
is the nature of Perez
™ comments
Šwhat he actually said 
to other employees and the public about his manager, and 

therefore, about the Respondent.  
 The langu
age Perez chose to post was not merely 
ob-scen
ity used as curse words or name
-calling.  The 
phrases 
NASTY MOTHER F
Šer 
and 
FŠck his mother 
and his entire f
Šing family
 are qualitatively different 
from the use of 
obscenity
 that the Respondent appears to 
have t
olerated in this workplace.  Perez
™ statements were 
both epithets directed at McSweeney and a slur against 
his family
 that also constituted a vicious attack on them
.  Even conceding a lack of evidence that Perez intended to 
engage in or threaten 
actual 
vio
lence against McSweeney 
or his family, the posting reflects a level of 
animus and 
aggression directed
 toward McSweeney 
personally
 that 
goes well beyond the contrasting statements in the record
 that the employer tolerated and that are also distasteful
, e.g.
, Are you guys f
Šing stupid?
; why are you f
Šing 
guys slow?
; and someone being called a 
fŠing little 
Mexican
.  Moreover, none of the examples offered by the 
General Counsel as evidence of the regular use of vulgar 
language in the workplace referred to a tar
geted person
™s 
family members
.    Human Resources Director Dawn Bergman testified 
that, despite the use of 
obscenity
 in the workplace, the 
7 The extreme response of Perez to this o
therwise unremarkable 
workplace directive from a manager during worktime cannot be shown 
to have been provoked by an unfair labor practice or otherwise justified 
by the circumstances.  Therefore, I do not consider the ﬁimpulsivenessﬂ 
of this comment to wei
gh in favor of finding it protected.  Although the 
Act permits some leeway in accommodating impulsive statements in 
the context of labor disputes, here, there is no indication that Perez™ 
ﬁimpulsiveﬂ action was influenced by the labor dispute, as opposed t
o being simply either his choice not to control himself or his inability to 

do so.  Although the record does not fully establish how much time 
passed, it was certainly more than a few minutes.  Perez returned to 
work, spoke to Gonzalez, asked for permissio
n to take a break, took a 
5- to 10
-minute bathroom break, and 
only then
, went outside the facil
i-ty, accessed his Facebook account and typed the message.  In typing the 
message, Perez put in the time, thought, and coordination necessary to 
use capitalizatio
n and punctuation.  In my view, Perez engaged in a 
deliberate (albeit hot
-headed) act, not the kind of impulsivity the Board 
sometimes excuses during a vibrant, heated labor discourse.  Moreover, 
Perez left the posting on Facebook for 3 days, further demon
strating his 
purposefulness.  Even if the initial posting could be considered impu
l-sive under the circumstances, maintaining it over time was not.
                                                                                                                        510 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 language used by Perez in 
his
 Facebook posting was di
f-ferent.  Specifically, she described it as 
ﬁover the top
ﬂ and q
uite apart from expressing an expletive when you 
drop something on your foot or saying to someone, 
ﬁwhat the hell are you doing?
ﬂ  She found references to 
Mc
Sweeney
™s family particularly offensive.  In my view, 
Bergman
™s perspective is perceptive, accurate, and 
obje
c-tively
 spot on.  Some statements are indeed 
ﬁover the 
top,
ﬂ unacceptably opprobrious, and undeserving of the 
Act
™s protection.  The Respondent lawfully discharged 
Perez based on his comments, which were quali
tatively 
different from the tolerated workplace banter.
  Not only 
were Perez
™ remarks more directly and personally offe
n-sive, but they were broadcast via Facebook to coworkers 

and nonemployee 
ﬁfriends,
ﬂ a broader audience 
than 
those employees and man
agers 
within earshot of the to
l-erated workplace profanity.
 We live and work in a civil
ized
 society
, or at least that 
is our claimed aspiration
.  
The challenge in the modern 
workplace is to bring 
people 
of diverse beliefs, bac
k-grounds, and cultures 
together to wo
rk alongside each 
other
 to accomplish shared, productive goals
.  Civility 
becomes the one common bond that can hold us together 
in these circumstances.   Reflecting this underlying truth, 

moreover, l
egal and ethical obligations 
make 
employers 
responsible f
or maintaining safe work environments that 
are free of unlawful harassment.
8  Given all this, e
m-plo
yers are entitled to expect that employees will coexist 
treating each other with some 
minimum 
level of common 
decency.
9  Personally directed and insulting st
atements 
like Perez
™ Facebook posting about McSweeney
, his 
mother, and his family
, typically
 cause irreparable da
m-age to working relationships.  It serves no discernible 

purpose for the Board to stretch beyond reason to protect 

beyond
-the
-pale behavior tha
t happens to overlap with 
protected activity.  It certainly does not serve the goal of 

labor peace.  Therefore, I find that Perez
™ comments lost 
the Act
™s protection, and that the Respondent
™s discharge 
of him for his opprobrious Facebook posting was lawfu
l.  
I dissent from my colleagues
™ contrary conclusion, and 
would dismiss the allegation.  
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 8 See 
Plaza Auto Center Inc
., above, 
at 990
 fn. 21, citing Stone, 
Floor to Ceiling: How Setbacks and 
Challenges to the Anti
-Bullying 
Movement Pose Challenges to Employers Who Wish to Ban Bullying,
 22 Temp. Pol. & Civ. Rts. L. Rev. 355, 373
Œ376 (2013)
, and related 
discussion.
 9 Here, I disagree with the proposition that some tolerance of some 
types of profanity must then require universal tolerance of all profanity.
  NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has
 found that we 
violated Federal labor law and has ordered us to post and 

obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your 
ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge or otherwise discriminate 
against you because you engage in activities on behalf of 
the Evelyn Gonzalez Union (EGU), or other protected 
concerted activ
ities.
 WE WILL NOT
 threaten you with discharge in retaliation 
for your support for or activities on behalf of EGU.
 WE WILL NOT
 tell you that 
ﬁbargaining will start from 
scratch
ﬂ in an unlawful manner.
 WE WILL NOT
 threaten you with the loss of business in 
retaliation for your support for or activities on behalf of 
EGU.
 WE WILL NOT
 threaten you with the loss of benefits in 
retaliation for your support for or activities on behalf of 

EGU.
 WE WILL NOT
 apply our 
ﬁno talk
ﬂ rule to prohibit co
n-versations about EGU
 during worktime, when we permit 
employees to talk about other nonwork related matters.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce employees in the exercise of the 

rights 
listed above
. WE WILL
, within 14 days of the date 
of the Board
™s 
Order, offer Hernan Perez full reinstatement to his fo
r-mer position or, if that position no longer exists, to a su
b-stantially equivalent position, without prejudice to his 

seniority or any other rights and privileges previously 

enjoyed.
 WE WILL 
make Hernan Perez whole for any loss of 
earnings and other benefits suffered as a result of his 

discharge, less any net interim earnings, plus interest 
compounded daily
. WE WILL 
compensate Hernan Perez for the adverse tax 
consequences, if any, of recei
ving 
a lump
-sum backpay 
award
, and 
WE WILL 
file a report with the Social Security 
Administration allocating 
the 
backpay
 award
 to the a
p-propriate calendar quarters
 for Hernan Perez
. WE WILL
, within 14 days from the date of the Board
™s Order, remove from our
 files any reference to the unla
w-ful discharge of Hernan Perez, and 
WE WILL
, within 3 
                                                                       
PIER SIXTY
, LLC
  511 days thereafter, notify Perez in writing that this has been 
done and that the discharge will not be used against him 

in any way.
  PIER 
SIXTY
, LLC
   The Board™s decision can be found at 
www.nlrb.gov/case/02
-CA-068612
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Rela
tions 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     Eric Brooks, Esq.
, for the Acting General Counsel.
 Thomas R. Gibbons, Esq. (Jackson Lewis, LLP),
 for the R
e-spondent.
 Hernan Perez, 
for the Charging Party.
 Evely
n Gonzalez, 
for the
 Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 LAUREN 
ESPOSITO
, Administrative Law Judge.  Based upon a 
charge in Case 
02ŒCAŒ068612, filed on November 9, 2011, by 
Hernan Perez, and upon a charge in Case 
02ŒCAŒ070797, filed 
on December 
15, 2011, and amended on January 19 and Febr
u-ary 6, 2012
, by Evelyn Gonzalez, an amended complaint
, and 
notice 
of 
hearing 
issued on August 24, 2012.  The amended 
complaint alleges that Pier Sixty, LLC (Pier Sixty or Respon
d-ent), violated Section 8(a)(1) 
and (3) of the Act by discharging 
Perez in retaliation for his protected concerted activities and 

activities on behalf of the Evelyn Gonzalez Union (the EGU or 
the Union), and that Respondent violated Section 8(a)(1) of the 
Act by threatening employees wit
h discharge, the loss of ben
e-fits, the loss of business, and the loss of its ﬁopen door policyﬂ 
if the employees chose the Union as their collective
-bargaining 
representative.  The complaint further alleges that Respondent 
violated Section 8(a)(1) by infor
ming employees that bargai
n-ing with the Union would ﬁstart from scratch,ﬂ and by dispa
r-ately enforcing its ﬁno talkﬂ rule to prohibit discussions regar
d-ing the Union.  Respondent filed an answer denying the co
m-
plaint™s material allegations.
 This case was t
ried before me on October 16, 17, 18, and 19, 
and on November 19 and 20, 2012, in New York, New York.
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Respondent has an office and principal place of business at 
the Chelsea Piers, Pier 62, Suite 300, New York, New York, 
and is engaged in the business of catering.  Respondent admits 
and I find that at all material times it has been an employer 

engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act.  Respondent admits and I find that at all 
material 
times the Evelyn Gonzalez Union has been a labor 
organization within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Respondent™s Operations
 Respondent provides food and beverage catering services for 
weddings, corporate
, and fundraising events, and private parties 
in Manhattan™s Chelsea Piers.  Respondent provides services in 
two venues at the Piers
Šthe Pier Sixty venue, which can a
c-commodate 300 to 1000 guests, and the Lighthouse venue, 
which can accommodate 100 to 400 gues
ts.  Respondent e
m-ploys a total of 310 employees, including culinary and pastry 
departments, set
-up staff, its banquet department (comprised of 
servers, coat check employees, and wait captains), stewarding 
(employees who clean the back of the house and was
h dishes), 
sales, human resources, accounting, purchasing, and concierge 
employees.  The instant case involves employees and managers 
in Respondent™s banquet department.
 James Kirsch and Roland Betts are principals in Respon
d-ent™s business.  Jeffrey Stillw
ell is Respondent™s director of 
banquet services, and is responsible for all fronts of the house 

staff and operations.  Four managers report directly to Stil
l-well
ŠRobert McSweeney, assistant director of banquets, Chris 
Martino, a banquet administrator, Ric
hard Martin, a banquet 
manager, and Paul Macias, an event manager.  Douglas 

Giordano was Respondent™s general manager at the time of the 
events at issue in this case; Giordano is no longer employed by 

the 
Company.  Luisa Marciano is the corporate director 
of h
u-man resources for Abigail Kirsch Catering, which is an owner 
of Respondent, and has provided human resources consulting 
services for Respondent for over 11 years.  Dawn Bergman has 

been Respondent™s director of human resources for over 10 
years.  Resp
ondent admitted in its answer and I find that at all 
material times Kirsch, Bates, Stillwell, McSweeney, Martino, 
Martin, Macias, Giordano, Marciano, and Bergman were s
u-pervisors within the meaning of Section 2(11) of the Act, and 
agents acting on its beha
lf.  Stillwell, Marciano, Bergman, 
McSweeney, Martino, and Martin testified for Respondent at 
the hearing.  Hernan Perez testified for the Acting General 

Counsel (the General Counsel) at the hearing, as did Evelyn 
Gonzalez, who leads the EGU and is current
ly employed as a 
banquet server.  Banquet servers Endy Lora, Robert Ramirez, 
and Esther Martinez also testified for the General Counsel at 

the hearing.
 B.  The Activities of Respondent™s Employees
 and the Union™s Certification
 Although this case primarily 
involves events surrounding a 
petition filed by the EGU and a subsequent representation ele
c-tion, the evidence establishes that the Respondent™s servers, led 
 512 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 by Evelyn Gonzalez, engaged in a number of activities regar
d-ing their working conditions prior to 
invoking the Board™s re
p-resentation election processes.  Gonzalez testified that she in
i-tially learned in January 2011 that a number of staff were inte
r-ested in union representation, and had contacted Local 6, 
UNITE HERE, which had informed them that it on
ly represen
t-ed hotel and motel workers.  Gonzalez then spoke to approx
i-mately 30 employees, including Hernan Perez, regarding issues 
involving their working conditions, and subsequently met with 

Jeffrey Stillwell.  Gonzalez informed Stillwell of several co
m-plaints on the part of the service staff, primarily inequitable 
assignment of work, and disrespectful, undignified treatment of 
servers on the part of Respondent™s managers.  According to 
Gonzalez, Stillwell was unresponsive, so she consulted with the 
emp
loyees again, and prepared a lengthy list of their co
m-plaints, which she provided to Stillwell in March 2011.
1  The 
problems encompassed by the list include a general lack of 

respect shown to servers by management, inequitable assig
n-ment of tasks, hours, a
nd scheduling, inadequate flexibility with 
respect to schedule changes, lack of documentation in the h
u-
man resources complaint process, unfair annual reviews, and 

poor quality of the staff meal.  Two to 
3 weeks later, Gonzalez 
met with Stillwell and Dawn B
ergman, and described the e
m-ployees™ concerns in further detail.  According to Gonzalez, 

Stillwell responded that the complaints were limited to a small 
group of employees, and Gonzalez emphasized that she was 
raising issues identified by the regular serve
rs.  They discussed 
the manner in which complaints were brought to management, 

and Gonzalez suggested that the company hire a headwaiter to 

communicate server concerns, have regular meetings with the 
staff, and establish a system for the servers to make an
onymous 
complaints.
 Subsequently, Gonzalez met with Stillwell and Doug 
Giordano to discuss a separate complaint she received that Rich 

Martin had referred to the service staff as ﬁanimalsﬂ during an 
event that Gonzalez had worked.
2  Gonzalez testified that
 she 
told Giordano that the service staff was having problems on the 

floor because management treated them in a disrespectful and 

demeaning manner, resulting in the list of complaints she had 
presented to Stillwell.  Gonzalez also described an incident 
whe
re Bob McSweeney had told a server that he would throw 
her out of the building.  Stillwell suggested that Martin had 
been joking, and Giordano said that he would look into the 
incident involving McSweeney.  After Gonzalez met with him, 
Giordano held severa
l meetings with the service staff, ostens
i-bly to hear their complaints.  However, the servers were appa
r-ently not willing to discuss their concerns directly with 
Giordano, and management thus began distributing papers for 
the staff to submit written statem
ents.
 At some point during these events, Gonzalez, Perez, and ot
h-er servers began meeting with Local 100, UNITE HERE, in 
order to discuss organizing to have that union certified as their 
1 This list was also eventually provided to Dawn Bergman.
 2 Server Esther Martinez testified that in or around th
e fall of 2011, 
at the end of an event, she heard Martin tell a captain to ﬁgo get all of 
the animals to sign out,ﬂ referring to the employees working the event 
that night.
 collective
-bargaining representative.  Local 100 provided the 
servers
 with union authorization cards, which they began di
s-tributing and signing.  Perez testified that he attended approx
i-mately five meetings with Local 100, spoke to other servers 
about the benefits of joining the 
Union, and collected signatures 
on union auth
orization cards, which he provided to Gonzalez.
 Gonzalez testified that approximately 
1 week after the e
m-ployees began collecting authorization cards for Local 100, 
Giordano and Stillwell came in during a ﬁfamily meal,ﬂ a meal 

for employees which takes pla
ce prior to setting up for an 
event.  According to Gonzalez, Giordano told the employees 
that he had discovered that they were collecting union cards, 
and that he wanted to remind the employees that once they 
signed these cards they would never be able to 
get them back.  
Giordano further stated that once the employees brought a u
n-ion in, they would lose the company™s ﬁopen door policy,ﬂ 
because the staff would not be able to speak with management 

without a union representative present.  Giordano said that 
servers were going to attempt to bring one other to the bat
h-room to sign union cards, and that the employees needed to 

ﬁwatch outﬂ for what they would be asked to sign.  Gonzalez 
testified that the next day, Stillwell, Giordano, and Bergman 

attended another
 family meal, where Giordano reiterated these 
statements.  Giordano also said that management had attempted 

to reach out to the service staff to discuss their issues.  An e
m-
ployee protested that there was no open door policy at the co
m-pany and the problems
 identified by the staff had not been rect
i-fied, and Bergman responded that management had attempted 

to address the issues raised by the servers by holding meetings 
and allowing for the submission of anonymous comments.
 Perez testified that he also attende
d a meeting during the set
-up for an event in approximately June 2011, with Giordano, 
Stillwell, Bergman, McSweeney, Paul Macias, and all of the 
employees working that evening.  Perez testified that Giordano 
told the employees that he had heard that a grou
p of servers 
were collecting signatures on a ﬁvoting card.ﬂ  Giordano said 
that in fact the card required the servers to give up their rights.  
Giordano suggested that employees who had signed cards a
t-tempt to retrieve them, and told the employees that if 
they had 
signed a card, they would be penalized in the event that there 
was a strike and they opted not to participate.  Giordano also 
stated that the company™s open door policy would be eliminated 

if a union were brought in.
3 Gonzalez testified that the o
rganizing on behalf of Local 100 
did not proceed, and she eventually learned that the employees 
could form an independent union.  Gonzalez consulted with 
other employees regarding this option, and Perez testified that 

he collected a second group of signatu
res for the Evelyn Go
n-zalez Union.  Gonzalez filed a petition on behalf of the EGU 
for a representation election on September 22, 2011, and an 
election was conducted on October 26, 2011.
4  The majority of 
votes were cast for the Union, which was certified 
on Nove
m-ber 4 as the exclusive collective
-bargaining representative of 

the following unit of employees:
  3 None of the foregoing conduct on Giordano™s part is alleged by the 
General Counse
l to have violated the Act.
 4 All subsequent dates are in 2011, unless otherwise indicated.
                                                                                                                                   
PIER SIXTY
, LLC
  513 All full
-time, part
-time, and on
-call servers, all full
-time and 
part
-time captains, all full
-time, part
-time, and on
-call ba
r-tenders, and coat check e
mployees in the banquet department 
of the Employer located at Chelsea Piers, New York, NY.
 C.  Respondent™s Activities Pertaining to the
 EGU Organizing and Election
 After the petition was filed and before the election took 
place
Šfrom September 22 to Octobe
r 26
ŠRespondent™s ma
n-agers held a number of meetings with its service staff to discuss 
the election and persuade the bargaining unit employees to vote 
against union representation.  These meetings began several 
days after the petition was filed, and the la
st was held a few 
days prior to the election.  The meetings took place at either 
Pier Sixty or the Lighthouse, about an hour prior to the family 
meal, and attendance was mandatory for all service staff sche
d-uled to work the particular event.  According to 
Bergman, R
e-spondent scheduled a different manager to make a presentation 
to the employees each week during the 4 weeks prior to the 

election.  Bergman testified that during the 
1st week, Doug 
Giordano spoke to the employees, and during the 
2nd week 
Luisa M
arciano did so.  During the 
3d 
week, Owners James 
Kirsch and Roland Betts spoke at the meetings, and during the 

4th and final week Bergman and Jeffrey Stillwell made prese
n-tations.  Bergman testified that because different employees 
were assigned to work d
ifferent events on different evenings, 
each of the presentations was given multiple times during the 
particular week for which it was scheduled, to ensure that as 
many employees as possible heard it.  Gonzalez, Perez, and 
Server Endy Lora all testified tha
t they attended about six of 
these preelection meetings, and servers Robert Ramirez and 

Esther Martinez also testified regarding the managers™ remarks.
 1.  Statements made by Doug Giordano
 Gonzalez, Perez, Lora, Ramirez, and Martinez all testified 
regarding statements made by Giordano at the meetings co
n-ducted by Respondent soon after the petition was filed.  Gonz
a-lez, Perez, and Lora testified that Giordano told the employees 
that he wanted to make them aware that Gonzalez had filed the 
petition.  
Giordano told the employees that they should carefu
l-ly consider whether they wanted Gonzalez to represent them, 
because she had no experience in collective
-bargaining negoti
a-tions, whereas Betts, Kirsch and the other owners all had exp
e-
rience in business a
nd were very good negotiators.  Giordano 
also stated that the Union was only a business that Gonzalez 

intended to cash in on, because if the Union were certified the 
employees would have to pay union dues to her.
 Giordano also discussed Respondent™s open d
oor policy at 
the meetings.  For a number of years, Respondent™s policy was 
that employees could discuss their work
-related problems and 
concerns with management on an individual basis.  Gonzalez 

and Lora testified that this policy had existed throughout t
he 
entire period of their employment.  Gonzalez, Perez, Lora, 

Ramirez, and Martinez all testified that during virtually every 
one of his meetings after the petition was filed, Giordano stated 
that if the Union prevailed in the election the employees would 
lose the open door policy, because Respondent™s managers 
would need a representative of the Union present to speak with 
them.
 Perez also testified that Giordano spoke about strikes at se
v-eral of the meetings that he attended.  Perez testified that at a 
mee
ting on September 27, Giordano told the employees that 
they needed to think about what they were getting into with the 
Union, because they would have to pay dues and participate in 
a strike if one was called.  According to Perez, at another mee
t-
ing Giordan
o stated that if a strike was called the Union would 
penalize employees who did not participate.  Perez, Ramirez, 
and Martinez also testified that Giordano stated that employees 
who went on strike would lose their jobs, and would only be 

able to return to 
work by seniority.
 In addition, during at least one of Giordano™s meetings an 
employee named Yamina Collins asked what would happen to 
employees who did not want to be part of the Union if the U
n-ion was certified as their collective
-bargaining representati
ve.  
Gonzalez, Ramirez, and Martinez testified that Giordano r
e-sponded that employees who did not want to join the Union 
would have to leave their jobs, and that he would have to di
s-charge them, even if he did not want to do so.  Perez and Lora 
testified t
hat Giordano responded that servers that did not join 
the Union if the Union were certified had no option, and could 
not continue to work for Respondent.
 Finally, Giordano discussed benefits and collective bargai
n-ing during his meetings with the employees.
  According to 
Perez, Giordano told the employees that if the Union obtained a 
wage increase during negotiations, the company would take 
away the employees™ medical benefits in response.  Perez test
i-fied that Giordano described the ﬁgive or takeﬂ of negoti
ations 
by telling the employees that if the company gave something to 
the Union during negotiations, it would take something else 
away.  Lora testified that Giordano told the employees that in 
terms of current benefits other than the open door policy, ﬁwe 
will have to start all over from the beginning from scratchﬂ in 

negotiations.  Ramirez testified that Giordano told the emplo
y-ees that if the Union won the election they would lose benefits 

such as their 401(k) plan, gym privileges,
5 and tuition rei
m-bursem
ent.  Martinez testified that Giordano told the employees 
that if the Union won the election the current medical and de
n-tal benefits would be eliminated.
 Dawn Bergman and Luisa Marciano testified for Respondent 
regarding Giordano™s meetings with the servic
e staff.
6  Ber
g-man testified that she was present during some, but not all, of 

the meetings conducted by Giordano.  Bergman testified that 

Giordano brought notes to the meeting that he referred to while 
speaking, but did not read his notes word for word.
7  Bergman 
stated that Giordano began the meetings she attended by i
n-forming the employees that a petition had been filed on behalf 
of the EGU, and told the employees that Respondent™s mana
g-ers would be meeting with them over the coming weeks.  A
c-5 Pier Sixty employees are entitled to use the facilities at the Chelsea 
Piers Sports Complex at a reduced monthly rate.
 6 Giordano did not testify at the hearing.
 7 Ramirez also testified that Giordano had papers with him during 
the first of the meetings he attended.  Giordano™s notes focus on Gonz
a-lez™ inexperience in union affairs, particularly collective
-bargaining 
negotiations, and mention the possibility of a s
trike and of changes in 
negotiated benefits, but without the level of detail described in the 
testimony regarding his meetings.
                                                             514 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 cording to 
Bergman, Giordano said that Gonzalez had no exp
e-rience running a union, and that if the Union was certified co
l-
lective bargaining would occur.  Bergman testified that 
Giordano discussed his employment at a unionized hotel, and 
described his discomfort with
 crossing a picket line when the 
hotel™s employees went on strike during collective bargaining.  
Giordano also said that employees ﬁend up getting replacedﬂ 
while on strike so that a business can continue to operate.  A
c-cording to Bergman, Giordano told th
e employees that in co
l-lective bargaining all benefits are negotiated, so that some be
n-efits might be gained and others might be lost.  Giordano also 
commented on the open door policy, telling the employees that 
when a union was certified there was no dire
ct, one
-on-one 
communication between management and the employees.
 Bergman and Marciano also testified regarding Giordano™s 
response to Yamina Collins™ question regarding the status of 

employees who did not want to join the Union if the Union was 

certified
.  Bergman testified that she remembered Collins as
k-ing the question, but could not recall Giordano or Marciano™s 
response.
8  Marciano testified that she recalled Collins asking 
during one of the meetings run by Giordano what would ha
p-pen if the Union won 
the election and some of the service staff 
did not want to join.
9  Specifically, Collins asked whether e
m-ployees who did not want to join the Union would have to do 

so.  Marciano testified that she interrupted and said that she 
would respond to Collins™ qu
estion.  Marciano stated that she 
said that the options for employees who did not want to join the 
Union would be contingent upon the contract language negot
i-ated between the Union and Respondent.  Marciano stated that 
she told the employees that if the pa
rties™ contract required that 
the bargaining unit employees join the Union, the employees 
would have to do so or leave their employment.  Marciano 
testified that Giordano never said that if the Union was brought 

in employees who did not want to join it wou
ld be fired.
10 2.  Statements made by Jeffrey Stillwell
 Gonzalez, Perez, Lora, and Ramirez all testified regarding 
the statements made by Stillwell at his meetings with the e
m-ployees.  They recalled, consistent with Bergman™s testimony, 

that Stillwell™s me
etings occurred within days of the election.  
Gonzalez, Perez, Lora, and Ramirez testified that during Stil
l-well™s remarks, he told the employees that the business was a 

family, and that they should vote against the Union, because he 

was very concerned tha
t a union would have a negative effect 
on the business.  Stillwell elaborated that the business had been 
built on its reputation for customer service.  However, Stillwell 

said that if a union represented the employees, Respondent 
8 Bergman testified that Collins spoke during a number of meetings.
 9 Marciano testified that she was present at most, but not a
ll, of the 
meetings conducted by Respondent prior to the election.
 10 On rebuttal, Gonzalez disputed Marciano™s account.  Gonzalez 
testified that at the meeting with Giordano which she attended, 
Giordano finished his remarks, as described above, before Mar
ciano 
spoke, and was not in fact interrupted by Marciano.  Gonzalez testified 
that she could not recall what Marciano said after Giordano was fi
n-
ished speaking.  Perez and Lora were also questioned regarding the 

issue, and could not recall any mention of c
ontract language pertaining 
to a closed or open shop when Giordano responded to Collins™ que
s-tion.
 would not be able to provi
de the same level of service, because 
the company would not be able to assign the employees add
i-tional duties, such as putting brochures or menus on the chairs 
for guests prior to an event.  In addition, according to Stillwell, 
a union would prohibit the e
mployees from working with other 
departments in order to, for example, plate food or stack furn
i-ture.  Stillwell said that customers would go elsewhere due to 
the company™s inability to provide the same level of service if 
the Union were certified, resulti
ng in a decline in business.  

Stillwell continued that if the company lost business in this 
manner, it would not have work for the employees.
 In addition to the remarks described above, Ramirez testified 
that Stillwell told the employees that if the Union 
were cert
i-fied, benefits such as the 401(k) plan, the gym facility, and 
tuition reimbursement would be eliminated.
 Stillwell and Bergman also testified regarding Stillwell™s r
e-marks at the meetings immediately prior to the election.
11  Bergman could not re
call the exact statements made by Stil
l-well during the meetings that she attended, but testified that the 
substance of Stillwell™s remarks involved the pride that the 
company took in its service and the possibility of the emplo
y-ees™ losing certain benefits
 during collective bargaining.  Stil
l-well testified that he began his presentation by thanking the 
employees for maintaining the high level of service to custo
m-ers, and for not jeopardizing or letting the business suffer du
r-ing the preelection period.  Sti
llwell stated that he told the e
m-ployees that if the Union won the election, everything would be 
negotiated, and the employees could end up with better or 
worse wages and benefits overall, because nothing was guara
n-teed.  In particular, Stillwell said that
 because the Union would 
have a smaller number of health plan participants than Chelsea 
Piers, it would not have the leverage necessary to obtain a 
comparable health insurance policy.  As a result, in the negot
i-ating process there was a chance that the emp
loyees could end 
up with a less generous policy, or the policy could stay the 

same.  According to Stillwell, he told the employees that he 
was concerned with maintaining the high level of service the 
company provided.  Stillwell stated that he had worked w
ith a 
company where the employees were represented by a union, 
and that with union representation ﬁlots of rules that come into 
playﬂ that can instill a ﬁnot my job sort of mentality,ﬂ which 
would prevent employees ﬁfrom doing certain tasks,ﬂ ultimat
e-ly re
sulting in inferior service.  Stillwell stated that he may 
have used examples of specific tasks to illustrate this point, 
such as working on hors d™oeuvres in the kitchen, stacking 
chairs, and moving a glass rack.  Stillwell denied, however, 

making any pre
diction as to the impact of such inferior service 
on the company™s business overall.  Stillwell also stated that he 
told the employees that if a union were to become involved the 
employees would lose the opportunity for ﬁone
-on-one type of 
communicationﬂ w
ith management regarding requests for 
leave, and that management could be restricted by strict guid
e-lines or union rules from granting such requests.
 11 Bergman also spoke during these meetings, and addressed the m
e-chanics of the voting process.
                                                                                                                                   
PIER SIXTY
, LLC
  515 3.  Statements made by Luisa Marciano
 Gonzalez, Perez, Lora, Ramirez, and Martinez testified r
e-garding sta
tements made by Marciano at the preelection mee
t-ings, in addition to her remarks at the meetings were Giordano 
spoke.  Like the other managers, Marciano addressed employee 
benefits and the collective
-bargaining process.  Gonzalez, Lora, 

and Martinez testif
ied that Marciano told the employees that 
during the negotiating process all employee terms and cond
i-tions of employment would be negotiated ﬁfrom the begi
n-ning,ﬂ and that the employees might lose benefits, that there 
were no guarantees.  Perez testified t
hat Marciano spoke about 
Gonzalez, telling the employees that she was inexperienced and 

could not run a union.  Marciano then calculated the amount of 
dues that the employees would be paying Gonzalez using a flip 

chart.  According to Perez, Marciano distri
buted a list of ben
e-fits that Pier Sixty provided to its employees.  After she did so, 
Perez asked her whether Respondent™s employees were e
m-ployees at will, and Marciano said yes.  Perez then asked 
whether the benefits the company currently offered could 
be 
taken away at any time,
12 and Marciano said that was the case.  
Perez went on to ask whether benefits provided for under a 
union contract could be taken away, and Marciano responded 
that they could not, ﬁbut what makes you think that this place is 
going
 to be union?ﬂ  Marciano went on to ask employees who 
had been employed by the company for 10 years (identified by 
Paul Macias) whether any benefits had been taken away, and 
Perez responded that the medical benefits had been changed 
three or four times.  P
erez also testified that Marciano read 
from papers during her presentation regarding negotiations, and 
stated that during bargaining the employees could end up with 
wages and benefits that were either better or worse than what 
they currently received.
 Acco
rding to Perez, Ramirez, and Martinez, Marciano also 
addressed the employment status of employees in the event that 

they participated in a strike.  Perez, Ramirez, and Martinez 
testified that Marciano told the employees that if they went out 
on strike they
 would lose their jobs, and it would take awhile 
for them to be reinstated based upon seniority.  Ramirez and 
Martinez testified that Marciano stated that during a strike, the 

company could continue to run the business with replacement 
employees, and the s
triking employees would be placed on a 
preferential hiring list to return to work.  However, Perez test
i-fied that he did not hear Marciano mention a list, or discuss 
using temporary employees to continue the company™s oper
a-tions during a strike.  Finally, 
according to Ramirez and Ma
r-
tinez, Marciano also reiterated during her meetings that if the 
Union won the election the employees would lose the comp
a-ny™s open door policy, and would not be able to speak with 
managers on a ﬁone
-on-oneﬂ basis.
 12 Gonzalez also testified that she recalled Perez asking thi
s question 
at a meeting, but could not recall how the managers present responded.  
Ramirez testified that during a meeting he attended, Perez asked why 
management was putting the union down, because it could be som
e-thing good for the company.  According to
 Ramirez, Macias told Perez 
in response, ﬁ[Y]ou guys have your meeting outside, so why speak now 
in front of the staff.ﬂ
 Bergman and Ma
rciano testified for Respondent regarding 
Marciano™s statements at these meetings.  Bergman testified 
that she was present for all of Marciano™s meetings with the 
employees.
13  According to Bergman and Marciano, Marciano 
began the meetings by stating that 
she would be reading from a 
prepared speech, to ensure that she got everything right.  Ber
g-man then distributed documents to the employees consisting of 
a list of benefits currently provided by the company, and quotes 
from a decision of the Board and of th
e United States Court of 
Appeals for the Sixth Circuit, stating, ﬁCollective bargaining is 

potentially hazardous
 for employees and. . . .  As a result of 
such negotiations, employees might possibly wind up with 
less
 benefits
 after unionization than before,
ﬂ14 and ﬁJust as surely 
as an employer may increase benefits, in bargaining, he may 

take them away.ﬂ
15 Marciano testified that she read the prepared statement ve
r-batim, including the remarks about strikes, which state as fo
l-lows:
   When and if a union calls
 a strike, it most dramatica
l-ly impacts staff.  Simply stated, those on an economic 

strike don™t get paid or benefits.  They also don™t get 
unemployment for the first 7 weeks of the strike.  We 
all know how tough it is out there and I can™t see how 
anyone 
can be thinking that they want to be in that 
type of situation.
   Also, if people walk out on an economic strike, Pier 
60 would have a right to permanently replace them.  
That means we can bring in other people to do the 
work.
   Now none of this sounds good 
but, if we had events 
scheduled, we would need to bring in other people 
because we simply cannot leave our clients without 
service.  After all, if we do that, we put the whole 

business at risk and we just would not let that happen.
   If and when the strike 
ended and associates who 
chose to partake in that strike asked to return to work, 
we would not be required to take them back if we 
don™t have open slots.  Instead, they would be put on 
what is called a ﬁpreferential hire or waiting listﬂ and 
recalled in se
niority order if and when slots open up.  

Those Associates are NOT fired, but they could be on 
that waiting list a long time waiting for spots to b
e-come available.
  Marciano confirmed that after she completed her remarks, 
Perez asked whether the benefits l
isted on the sheet Bergman 
had distributed were guaranteed.  Marciano responded that they 

were not guaranteed, but had been provided by Respondent for 
many years.  Perez stated that if the benefits were not guara
n-teed they could be taken away, and Marciano
 asked him whet
h-13 Marciano stated that she gave the presentation including her pr
e-pared statement at three different meetings.
 14 Coach & Equipment Sa
les Corp.
, 228 NLRB 440, 441 (1977) 
(emphasis added).
 15 Pittsburgh Plate Glass, Chemical Division v. NLRB
, 427 F.2d 936, 
947 (1970).
                                                                                                                        516 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 er any of the benefits had been taken away during his emplo
y-ment.  According to Marciano, Perez responded that if the e
m-ployees had a union, the benefits would be guaranteed.  She 
stated that she responded that everything was up for negoti
a-tions, and nothing was guaranteed.  Marciano also confirmed 
that during this meeting she told Perez in response to his que
s-tion that the employees were employees at will.
 4.  Statements made by James Kirsch and Roland Betts
 Gonzalez, Perez, Lora, and Marti
nez testified regarding 
statements made by Respondent™s 
owners
, James Kirsch and 
Roland Betts
, during one of the final meetings they attended 
prior to the election.  All four testified that during his remarks 
Kirsch told the employees that if the 
Union won
 the election the 
open
-door policy would be eliminated, and they would no 
longer be able to talk to managers on an individual basis.  A
c-cording to Perez and Martinez, Kirsch told the employees that 
they could possibly lose their medical, dental, and other 
ben
e-fits by bringing in the union, through the ﬁgive and takeﬂ pr
o-cess of collective bargaining.  Lora also testified that Kirsch 
told the employees that all of the ﬁgreat benefitsﬂ the emplo
y-ees enjoyed, including the 401(k) plan, medical benefits, and 
vacations, would be subject to a negotiating process where the 
parties would ﬁsit downﬂ and ﬁstart from the scratch,ﬂ with no 
guarantees.
16 Lora and Martinez also testified regarding Betts™ remarks at 
the preelection meetings.  According to Lora and Martinez
, Betts told the employees that the company™s open door policy 
would be eliminated if the Union won the election.  Lora test
i-fied that Betts stated that Respondent provided superior ben
e-fits to those offered by other companies, including its 401(k) 
plan, a
nd that if the Union won the election the parties would 
ﬁstart from scratchﬂ or from the beginning in negotiations, with 
no guarantees.  Martinez testified that Betts also told the e
m-ployees that they could lose their medical and dental benefits 

through th
e negotiations process, in that they could end up with 

either more or fewer benefits overall as a result.
 Bergman and Marciano testified for Respondent regarding 
Kirsch™s and Betts™ remarks at these final meetings, but only 

Marciano addressed the substance
 of Kirsch™s and Betts™ r
e-marks.
17 According to Marciano, Kirsch told the employees 
that in collective
-bargaining negotiations employees sometimes 
get more, sometimes get less, and sometimes end up with the 

same benefits.  Kirsch said that by contrast, wit
hout the Union 
the employees knew what benefits they had.  Marciano testified 
that Betts basically reiterated Kirsch™s statements regarding 
negotiations.  Both Kirsch and Betts told the employees that the 

company was a family, and that without the Union ma
nagement 
was able to speak to the employees without a third party pr
e-sent.
 16 On cross
-examination, Lora was also asked whether Kirsch and 
Betts told the employees that they could end up with more 
or less as a 
result of the negotiating process.  Lora responded, ﬁNot everybody said 
that,ﬂ and testified that he could not recall the exact words Kirsch and 
Betts used when discussing negotiations, other than ﬁwe will start from 
scratch.ﬂ  (Tr. 386.)
 17 Kirsch and Betts did not testify at the hearing.
 5.  Statements made by Richard Martin and Chris Martino
 Ramirez testified that on the day of the meeting he attended 
with Kirsch and Betts, Richard Martin approached him about 
an ho
ur after he began work.  Ramirez stated that he was pe
r-forming his set
-up assignment at that time, arranging coffee 
trays, when Martin said that he wanted to talk to him.  Accor
d-ing to Ramirez, Martin asked whether he wanted to talk about 
something that ha
ppened during the meeting with Kirsch and 
Betts, and Ramirez said no.  Martin told Ramirez that he wan
t-ed to go upstairs and talk, and led Ramirez upstairs to a small 
hallway on the way to the men™s locker room.  Martin then 
asked Ramirez again whether he 
had any questions.  Ramirez 
said that a part
-time employee had brought up an important 
point in the meeting with Kirsch and Betts, complaining that 
the part
-time employees did not receive enough hours or work 
days.  Martin responded that during the meeting
, Kirsch had 
told the employees that the company did a lot for them, and 
provided counseling for managers, meaning McSweeney.  
Ramirez responded that he was aware of that.  He said that 
Martin was one of the best managers in the 
Company, and that 
many of t
he employees spoke highly of him.  Martin then told 
Ramirez that if the Union was voted in, he and Ramirez would 

not be able to have similar conversations, because the open 
door policy would be taken away.
 According to Ramirez, Chris Martino approached the
m at 
that point.  Martino asked Ramirez whether there was anything 
he wanted to discuss.  Ramirez asked how the schedule, which 
Martino typically prepared, was looking for the next month.  
Martino responded that he was not sure, but that if the Union 

was v
oted in they would have to start from scratch.  Ramirez 
testified that this entire sequence of events was approximately 
10 to 15 minutes long.
 Martin and Martino were both questioned regarding these 
discussions.  Martin testified that he recalled having a 
conve
r-sation with Ramirez, and asking him whether he had any que
s-tions about the union process, during the time of the organizing 

campaign.  However, he could not recall the time or location of 
the conversation, and could not recall anything else that was 
said.  Nor could he recall observing Martino speak to Ramirez.  
Martino testified that he was responsible for scheduling e
m-ployees, including Ramirez, but could not recall any convers
a-tion with Ramirez and Martin around the time of the meetings 
with Kirsch
 and Betts.  Martino stated that he spoke to emplo
y-ees regarding the Union, but could not recall which employees 
he spoke to or what was said.  He denied telling employees that 
bargaining would start from scratch, stating that he would not 
have used that p
hrase.
 D.  Respondent™s Practices Regarding Servers™
 Conversations During Worktime
 Gonzalez, Perez, Lora, Ramirez, and Martinez all testified 
that prior to the filing of the petition, servers were generally 
permitted to talk to one another regarding nonwor
k issues du
r-ing worktime when guests were not present.  Gonzalez, Perez, 
Lora, Ramirez, and Martinez all testified that while performing 
their set
-up assignments prior to the beginning of an event, in 
the kitchen, and after guests left for the night, emplo
yees di
s-cussed their personal affairs, entertainment, sports, and the 
                                                                       
PIER SIXTY
, LLC
  517 news, in addition to work
-related issues.  These conversations 
took place several times each day in areas where guests were 
not present, including the back of the house near the coffee 
station, the kitchen, and the apron outside of the facility.  A
c-cording to Gonzalez, Perez, Lora, Ramirez, and Martinez, ma
n-agers, including Stillwell, McSweeney, Macias, and Martin, 
heard these conversations and occasionally participated.  For 
example, Mar
tinez testified that she had discussed topics such 
as vacations, pets, and car troubles with McSweeney, Macias, 
Martin, and Stillwell during her shift on a number of occasions, 
and Ramirez testified that Giordano discussed baseball and 
tattoos with members
 of the service staff.   Lora testified that he 
was speaking with a coworker regarding Thanksgiving dinner 
during set
-up for an event in November 2010, when Macias 
joined the conversation to discuss his own Thanksgiving meal.  
The employees testified that 
these conversations could last 5 or 
10 minutes.  Gonzalez, Perez, and Martinez testified that prior 

to September 2011, they had never been told by a manager that 
employees should not speak to one another if there were no 
guests in the area.
18  McSweeney te
stified that he breaks up 
small groups of employees conversing with one another on the 
floor when guests are present ﬁall the time.ﬂ  When guests are 
not present, he testified that he would ﬁpossiblyﬂ do so in the 
event that employees were ﬁjust standing t
here not getting any 
work done.ﬂ
 According to Gonzalez, Perez, Lora, Ramirez, and Martinez, 
after the petition was filed on September 22, McSweeney began 

prohibiting them from speaking with one another during per
i-ods of worktime when guests were not presen
t.  Gonzalez and 
Perez testified that one afternoon soon after the petition was 
filed, they were discussing a trip to Puerto Rico with Lora in 
the Saugerties Room of the Lighthouse, preparing to go to the 
kitchen after finishing their set
-up assignments.  
Gonzalez, 
Perez, and Lora said that as they were talking, McSweeney 

walked by and said to Gonzalez, ﬁ[T]ake your meetings ou
t-side,ﬂ in what they described as an uncharacteristically harsh 
manner.  According to Gonzalez and Perez, other servers who 
had comp
leted their set
-up assignments were standing around 
the bar and buffets chatting, but McSweeney did not speak with 
them.  Gonzalez left Perez and Lora and approached 
McSweeney, telling him that the employees were discussing a 
trip to Puerto Rico, and askin
g whether he wanted to join them.  
According to Gonzalez, McSweeney looked at her but did not 
say anything.  McSweeney testified that he did not recall this 
conversation, but was generally concerned that employees™ 
18 Lora testified that on a few occasions during his 7 years with the 
company, he had heard a manager tell employees to cut down on the 
talking and get the work done while they were setting up a bar or t
a-bles
, without guests present.  The evidence establishes that Perez was 
informed that he had a propensity for ﬁexcessive chatting with fellow 
associates on the floor when doing his assignments or doing set upﬂ 
during his annual performance evaluation dated Febr
uary 25.  Perez 
also received a written warning on March 1 for an incident involving 

ﬁchattingﬂ with another employee ﬁfor more than a reasonable amount 
of timeﬂ and ﬁignoring his assigned bussing dutiesﬂ during an event, but 
it is not clear from the warni
ng whether guests were present.  Perez 
testified that he refused to sign the warning because there were no 

guests present at the time.
 discussions of the Union and the upcoming
 election would 
interfere with their work.
 Gonzalez, Perez, Ramirez, and Martinez described a similar 
incident with McSweeney approximately 2 weeks prior to the 
election.  On that occasion, they were setting up the dessert 

buffet in the Pier Sixty venue™s 
Olympic Room with about 12 
to 15 other servers, while the guests were in another room fi
n-ishing their dinner.  The servers were apparently waiting for 
linens and other equipment to arrive so that they could be set up 

at the dessert buffet, and were standin
g in several small groups, 
chatting with one another.  According to Gonzalez, Martinez 
and Lora, as Gonzalez, Perez, Lora, and servers Jonathan R
o-sario and Danny were speaking, McSweeney approached Go
n-zalez, and said in a harsh manner, ﬁ[B]reak up the grou
p.  We 
don™t want people talking in groups.ﬂ  Perez and Ramirez test
i-fied that McSweeney said, ﬁ
[T]
his is what I™m talking about
Štalking,ﬂ and told the servers to stop speaking with one another.  
Perez, Martinez, and Ramirez testified that Gonzalez attempt
ed 
to explain to McSweeney that the servers were waiting for li
n-ens for the buffet.  According to Gonzalez and Martinez, Go
n-zalez asked McSweeney whether he was harassing them, and 
McSweeney responded, ﬁI don™t care how you take it.  Take it 

however you wa
nt to take it.ﬂ  Gonzalez told McSweeney that 
she was taking it in that way, and that she was ﬁgoing to do 

something about it.ﬂ  McSweeney said, ﬁ[D]o whatever you 
have to do,ﬂ and walked away.  Martinez testified that she then 

heard McSweeney call one of 
the captains on his radio, who 
confirmed that the servers in the Olympic Room were waiting 
for further instructions from the chef.  McSweeney testified that 
he could not recall this incident.
 In addition, Perez testified that after the petition was filed, 
McSweeney told the employees during briefings about the 
events after the family meal that he did not want to see anyone 
talking in groups of two, three, or four.  Perez further testified 
that during the week before the election, while picking up 
knives to 
set up his tables, he greeted another server wiping the 
silver, and asked the server what was going on.  According to 
Perez, McSweeney pulled him over, and told him, ﬁI just said 

in the meeting I don™t want to see people talking.ﬂ  Perez said 
that had only
 asked the server how he was doing while retrie
v-ing silver for his table, and McSweeney told him that if he did 
it again he would be sent home.  In addition, Perez testified that 

Macias spoke to him almost every day during the weeks prior 

to the election, 
accusing him of ﬁhaving your little secret mee
t-ing.ﬂ  McSweeney did not testify regarding these specific inc
i-dents.
 E.  The Discharge of Hernan Perez
 1.  Events preceding Perez™ Facebook posting
 Hernan Perez began working for Respondent as a server on 
Augu
st 25, 1998, and worked full
 time as a server and barten
d-er until he was discharged on November 9, 2011.  His respons
i-bilities as a server included arranging tables and performing 
other set
-up assignments, serving food and drinks, bussing 
tables as assigne
d, and breaking down the room after an event 
by clearing linens and stacking chairs.  As a bartender, he was 

responsible for mixing and serving drinks.
                                                             518 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Gonzalez, Perez, Lora, Ramirez, and Martinez all testified 
regarding the manner in which the service sta
ff coordinates 
service of guests during an event.  Generally, when guests are 
entering a room in which the servers are standing, the servers 
are expected to face the guests as they come in.  Servers are 

assigned to teams which cover specific groups of five
 to six 
tables in order to serve food and clear those tables during an 
event.
19  Each server on the team is assigned one specific table 
for which they are responsible, and each team contains a ﬁleadﬂ 
server, who has no specific assigned table but provides 
backup 
coverage for all of the team™s tables when, for example, a ser
v-er with a specifically assigned table needs assistance or is on a 
break.  Servers serve each course and clear the tables in a spec
i-fied order as a team, after receiving hand signals from
 the ca
p-tain indicating that it is time to do so.  While waiting for these 
signals, the servers on the team stand together in a group near 
their assigned tables.  In between the service and clearing of 
particular courses, while the guests are eating or wat
ching a 
program, the servers are expected to stand close enough to o
b-serve assigned tables, in case a guest needs anything.  However, 

they are not to stand not immediately adjacent to their assigned 
table, and must not position themselves in a manner that 
would 

obstruct the guests™ view of the program.  The pace of work 
fluctuates during an event, and generally servers are less co
n-tinuously busy during corporate and fundraising events, which 
tend to have structured programs such as speeches and prese
n-tation
s, than during social events such as weddings.  In order to 
take a break, a server informs the captain, and the other servers 
on the team proceed to cover the table while the server taking a 
break is away.  Perez, Ramirez, and Martinez testified that if a 
server™s break is too long, the captain will seek them out and 
inform them that they should return to their tables.
 The manager with overall responsibility for the event prima
r-ily interacts with the client and the captains, in order to ensure 
that the even
t is unfolding in the manner envisioned by the 
client.  Managers use radios to contact captains as necessary, 
and move around the entire area, both the dining room and the 
kitchen, in order to ensure that everything is proceeding 

smoothly.
 On October 25, P
erez was working a fundraising event for 
the Andrew Glover Youth Program, which took place in the 

Lighthouse.  Perez testified that during the cocktail hour, from 

6 to 7 p.m., he was standing in the gallery area butlering drinks 

with two other employees.  
According to Perez, he and his 
coworkers were facing the guests, who were entering the ga
l-lery area for cocktails, and were not speaking to one another.  
Perez testified that McSweeney stood about 12 to 15 feet away, 

observing him for about a minute.  McSw
eeney then walked 
quickly toward him, and said, ﬁTurn your head that way and 
stop chit
-chatting,ﬂ in a loud voice, while pointing his arm in 
the direction of the arriving guests.  McSweeney then left, but 
19 These assignments are made during the meeting of the staff and 
managers immediately after the family meal.  During thi
s meeting, the 
manager with overall responsibility for the event discusses everything 
scheduled to occur, including the menu and program, and distributes a 
diagram showing the configuration of stations, tables, and equipment in 

the venue involved.
 Perez was upset, because he felt that McSweeney had
 ad-dressed him in a derogatory manner.
20 After the cocktail hour, the guests proceeded to the 
Navesink, Montauk, and Barnegat Rooms for dinner and the 
fund raising program.  Gonzalez, Perez, and Lora were a
s-signed table 22 or 23 in the Montauk Room, table 
25 in the 

Navesink Room, and table 24 in the Montauk Room, respe
c-tively, during the event.
21  Although these areas are referred to 
as ﬁrooms,ﬂ there are no walls between them.  Because the 

rooms are on different levels, there are steps down from the 
Barneg
at Room to the Montauk Room, and from the Montauk 
Room to the Navesink Room, the lowest of the three.
 At approximately 7 p.m., the guests at the event were seated 
at the tables, appetizers had been served, and the program for 
the event had begun.  
Gonzalez, Perez, Lora, and two other 
servers were standing near tables 22 and 23, directly in front of 

a curtain which formed a wall between the Montauk Room and 

the hallway.  According to Gonzalez, Perez and Lora, the ser
v-ers were facing the guests, watch
ing the tables and waiting for a 
signal from the captain to clear the tables after the appetizer 
course.  Perez testified that he saw McSweeney standing in the 
corner of the Barnegat Room watching them for about a m
i-nute.  Gonzalez, Perez, and Lora testifi
ed that suddenly 
McSweeney rushed up to Gonzalez and opened up his arms, 

indicating that the servers should spread out.  According to 
Gonzalez, Perez, and Lora, McSweeney then said, ﬁSpread out, 
move, moveﬂ in a harsh tone of voice.  Although the servers 
moved apart along the curtain, McSweeney said, ﬁI said spread 
out,ﬂ or ﬁSpread out more,ﬂ in a louder voice, and the servers 
moved further apart.  Lora testified that after he moved away, 
McSweeney continued to speak to Gonzalez and Perez.  Gonz
a-lez and Per
ez testified that a guest at table 23 turned to look at 
the servers and McSweeney after he raised his voice.
 McSweeney testified that this incident occurred not after the 
appetizers had been served, but a few moments after the dining 
area (the Navesink, Mo
ntauk, and Barnegat Rooms) had been 
opened, and the guests had begun to enter.  McSweeney test
i-fied that in the Montauk Room he observed Perez ﬁhuddled 

togetherﬂ with Gonzalez, Lora, and possibly other servers as 
well.  According to McSweeney, he asked the
 group to sep
a-rate.  He then walked away, returned, and noticed that they 
were still huddled together, so he asked them to separate again.  

One of the servers moved away, but Perez did not, so 

McSweeney told Perez that he was nowhere near his table, and 
asked him to move closer to it.
 Perez testified that after McSweeney left the area, he and L
o-ra asked Gonzalez whether she was alright.  Gonzalez respon
d-ed that she had to confront McSweeney, because he spoke to 

her in an inappropriate manner.  Gonzalez test
ified that she 
went to check on Perez and Lora, because she believed that 
they had been upset by McSweeney.  Gonzalez told Perez and 

Lora that they needed to be strong and hold on, because the 
election was 2 days away.  According to Gonzalez, Perez r
e-20 McSwe
eney did not testify regarding this incident.
 21 These table numbers refer to the plan of the Lighthouse prepared 
for the Andrew Glover Youth Program event on October 25, in ev
i-dence as GC Exh. 4.
                                                                                                                                   
PIER SIXTY
, LLC
  519 spond
ed, ﬁI am sick and tired of this.  I don™t like the way he 
talks to us.  He doesn™t know how to talk to us.  I™m going to 

talk to him.ﬂ  Gonzalez told Perez that he was too upset to 
speak to McSweeney at that point, and said that she would talk 
to McSweene
y herself.  Gonzalez advised Perez to take a break 
in order to calm himself down.  Gonzalez testified that she saw 
McSweeney alone near the kitchen entrance some time later, 
and told him that he needed to learn how to talk to the staff.  
McSweeney did not 
respond, and Gonzalez left.
22 Perez testified that he observed Gonzalez speaking to 
McSweeney.  At this point the program was going on, and a
c-cording to the schedule which had been described to the e
m-ployees at the beginning of the shift, the program would
 con-tinue for another half hour.  Perez testified that he felt mistrea
t-ed and harassed, and needed a break to calm down, so he went 
to the kitchen and informed one of the captains that he was 
going to take a break.  After using the bathroom, Perez went 
outside of the building to the apron area.  Very angry, he got 
out his iPhone, went onto his personal Facebook page, and 
posted, ﬁBob is such a NASTY MOTHER FUCKER don™t 
know how to talk to people!!!!!!  Fuck his mother and his entire 

fucking family!!!!  What
 a LOSER!!!!  Vote YES for the 
UNION!!!!!!!ﬂ
23  He then returned to the building, where the 
program was still going on.  About 10 minutes after he r
e-turned, the servers cleared the appetizers, and the event conti
n-ued along its normal course.
 Perez testifie
d that when he checked his Facebook page the 
next day, other individuals had posted comments after his in
i-
tial remarks regarding McSweeney.  The first comment after 

Perez™ original posting was from Pier Sixty server Crystal A
r-nold, who stated, ﬁrespect is 
a two way street.ﬂ  After Arnold™s 
comment, Martinez posted that respect goes both ways, but 
when someone disrespects you all of the time, you end up lo
s-ing respect for them.  In addition, Ramirez posted that 
McSweeney ﬁdid the nasty with a waitress,ﬂ and 
a former Pier 
Sixty employee named Tommy responded, ﬁWho, Sharon?ﬂ  
Perez then responded to Ramirez and Tommy by posting that 
they shouldn™t involve other people, and should not comment 
about them.  Martinez also wrote that if Ramirez and Tommy 

did not kno
w what they were talking about and should not 
comment.  Perez testified that on the day after the election he 
took down his initial post regarding McSweeney and all of the 
comments following it, as well as other comments he had pos
t-ed encouraging others to
 vote for the Union.
 22 McSweeney provided an identical account of their interac
tion du
r-ing his testimony.
 23 Perez testified that his Facebook page was set so that it could only 
be viewed by individuals with whom he had become ﬁfriendsﬂ on F
a-cebook, and not anyone else who visited the site.  Perez testified that at 
the time he had ab
out 10 Facebook ﬁfriendsﬂ who were employees of 
Pier Sixty, and no ﬁfriendsﬂ who were managers or customers.  

Ramirez and Martinez testified that they were able to view Perez™ pos
t-ing later because they are ﬁfriendsﬂ of Perez on Facebook and receive 
Perez™
 postings on a live feed, meaning that they need not search the 
Internet for Perez™ Facebook page, but automatically receive his new 
postings.
 2.  Respondent™s investigation and Perez™ discharge
 Dawn Bergman testified that she learned of Perez™ Facebook 
posting regarding McSweeney on October 26, from Senior 
Purchasing Manager Carol Gerwell, who was able to view the 
comments o
n Perez™ Facebook page on her computer in the 
office.  Bergman read the Facebook posting on Gerwell™s office 

computer, printed out Perez™ original comment (according to 
Bergman, the comments made by individuals other than Perez 
could not be printed out), a
nd consulted with Marciano and 
Respondent™s attorney.
24  Because the union election was i
m-minent they took no further action at that time.
 On October 31, Bergman spoke to McSweeney, who told her 
that he had also seen Perez™ Facebook posting.  Bergman asked
 McSweeney whether anything out of the ordinary had occurred 
on October 25 to precipitate Perez™ comment, and McSweeney 
said no.  McSweeney told Bergman that because Perez and a 
few other servers were clustered together in an area far away 
from Perez™ tabl
e, he told the servers to ﬁplease disperse,ﬂ and 
ﬁGo back to your table.ﬂ  Bergman asked McSweeney to pr
e-pare a written memo regarding his interaction with the servers.  
McSweeney™s memo states that at approximately 7 p.m. he 
observed Perez, Lora, and Gonz
alez ﬁstanding in very close 
proximity to each otherﬂ in the Montauk Room, despite R
e-spondent™s policy ﬁnot to have servers standing in clusters.ﬂ  As 

a result, McSweeney told the servers, ﬁLet™s break this up 

please, we can™t all be standing together,ﬂ bu
t they only took a 
ﬁvery small step away from each otherﬂ and were ﬁstill all very 
close.ﬂ  McSweeney therefore said, ﬁThat™s not good enough,ﬂ 
and told them to separate further.  McSweeney also stated that 

Perez was not ﬁanywhere near his table,ﬂ and as a
 result he told 
Perez to ﬁplease go standﬂ nearer to it.  Gonzalez, Perez, and 
Lora then moved away from each other, and McSweeney left.
 Bergman and Giordano then met with Perez to discuss the 
Facebook posting.  When shown the Facebook posting during 
this 
meeting, Perez denied that the ﬁBobﬂ he mentioned was 
McSweeney, contending that he had made the comment about a 
different ﬁBobﬂ that did not work at Pier Sixty.  Bergman test
i-fied that she asked Perez why he did not clear that up after the 
individuals res
ponding to his comment mentioned McSweeney, 
stating, for example, that he ﬁdid the nasty with some waitress.ﬂ  
Perez countered that he did respond, by saying that people 
should not comment.  Bergman asked Perez why he wrote 
ﬁVote Yes for the Union,ﬂ if the
 comment preceding that stat
e-ment was not about McSweeney, and Perez said that he could 
write whatever he wanted about the Union.  Bergman testified 
that when she questioned Perez about the encounter with 

McSweeney earlier the evening of October 25, Perez 
claimed 
that the incident had occurred 2 weeks previously.  Bergman 
asked Perez to provide her with information to identify the 
24 Marciano testified that she was also able to view and print out P
e-rez™ Facebook page and his comment regarding
 McSweeney after di
s-cussing it with Bergman, even though she is not a ﬁfriendﬂ of Perez™.  
Marciano also obtained access to and printed out materials from Perez™ 
Facebook page during the hearing in this matter, but this evidence is 
not probative as to the 
Facebook privacy settings Perez had implemen
t-ed as of the fall of 2011, and what materials on his Facebook page 
could be viewed by individuals who were not Facebook ﬁfriendsﬂ of his 
at that time.
                                                                                                                        520 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 ﬁBobﬂ that Perez claimed to be writing about, by, for example, 
showing her the text he was responding to regarding ﬁBobﬂ or 

the 
call log containing ﬁBob™sﬂ number, and Perez declined to 
do so.  Bergman then told Perez that the company needed to 
conduct an investigation, and that Perez would be suspended 

pending the results, as his posting involved ﬁpotentially a ha
r-assment situatio
n.ﬂ
 Perez admitted that during this meeting with Bergman he 
falsely denied that his Facebook posting was about 
McSweeney, and claimed that he was making the comments 
about a different ﬁBob.ﬂ  Perez also testified that he declined to 
provide information to 
identify the ﬁBobﬂ who was the subject 
of his posting.  Perez further admitted that he told Bergman and 
Giordano that any incident between McSweeney and himself 
took place about 2 weeks prior to the meeting, and not on O
c-tober 25.  Perez testified that he 
told these falsehoods because 
he was afraid of being fired, and because he was not under oath 

when he met with Bergman and Giordano.  Perez stated that 
during the meeting, he told Bergman that he supported the U
n-ion, and voted for the Union in the represen
tation election.  

Perez testified that he asked Bergman whether there was som
e-thing wrong with that.  According to Perez, Bergman responded 
that he could write whatever he wanted about the Union on 
Facebook.  After the meeting, Giordano directed Perez to c
lean 
out his locker, and told him that he could not return to Chelsea 
Piers.
 Bergman proceeded to meet with various employees who 
were present on October 25, and/or participated in the Fac
e-book discussion, including Gonzalez, Lora, Ramirez, Martinez, 
Cryst
al Arnold, and other employees.  According to Bergman, 
this was her general practice in evaluating incidents which 
could potentially result in discipline.  Although Ramirez and 
Martinez denied that the ﬁBobﬂ mentioned in the Facebook 
discussion was McSween
ey,
25 Bergman concluded that Perez™ 
initial posting was in fact about McSweeney.  Bergman then 

spoke with Giordano and the company™s owners, and ultimately 
decided to discharge Perez for harassment.
26  Bergman testified 
that she made the decision to discha
rge Perez based upon the 
egregiousness of his language, which was inappropriate for the 
workplace, disrespectful, and potentially defamatory, and the 
fact that Perez did not take the posting down immediately.
27  Bergman testified that at the time that she 
made the decision to 
25 Ramirez and Martinez testified that Perez asked them to d
o so.  
Perez apparently admitted that the posting was about McSweeney, and 
not another ﬁBob,ﬂ during a hearing regarding his application for u
n-
employment insurance benefits.  Ramirez was not disciplined for his 
conjecture during the Facebook discussion tha
t McSweeney had ﬁdone 
the nastyﬂ with another server.
 26 Respondent maintains a policy prohibiting ﬁSexual Harassmentﬂ 
and ﬁOther Forms of Harassment.ﬂ  The latter includes harassment 
based upon age, race, religion, color, national origin, citizenship, dis
a-bility, marital status, familial status, sexual orientation, alienage, liabi
l-ity for service in the Armed Forces, or ﬁany other classification protec
t-ed by Federal, State, or Local laws.ﬂ  Respondent contended in its 
response to Perez™ claim for unemploym
ent insurance benefits that 
Perez was discharged for violating its harassment policy.
 27 Bergman testified that the previous warning issued to Perez did 
not play a role in her decision to discharge him, and that he was di
s-charged on the basis of the 
Facebook comments alone.
 discharge Perez, she had learned from Stillwell and Giordano, 
who had met with Gonzalez, that Perez was upset by 

McSweeney™s comments to him prior to his Facebook posting.  
However, she testified that she considered McSweeney to be 
ﬁdo
ing his jobﬂ by telling the servers to ﬁseparate and go back 
to their area,ﬂ and not provoking them in any way.  Bergman 
also testified that she concluded that even if Perez had been 
provoked in some way into making the comment in the first 
place, his fail
ing to take it down immediately was unacceptable.
 Subsequently, on November 8, Bergman called Perez and 
asked him to come in the next day.  On November 9, Perez and 
Gonzalez met with Bergman and Giordano.  Giordano stated 
that Respondent had decided to dis
charge Perez, and Bergman 
provided him with written information regarding his benefits.  

Gonzalez asked Giordano for a reason why Perez was being 
discharged, and Bergman said that he had violated company 
policy.  Gonzalez asked for a copy of the policy and
 a written 
statement as to the reasons for Perez™ discharge, and Bergman 
and Giordano declined to provide them.
 III.  ANALYSIS AND CONCLUS
IONS
 A.  Statements Allegedly Violating Section 8(a)(1)
 1.  General considerations regarding witness credibility
 I gen
erally credit the testimony of Evelyn Gonzalez, Endy 
Lora, Robert Ramirez, and Esther Martinez regarding the 
statements of Respondent™s managers during the meetings prior 
to the election.  These servers are still employed by Respon
d-ent, and the Board has f
ound that such testimony may therefore 
be considered particularly reliable in that it is potentially a
d-verse to their own pecuniary interests.  
Covanta Bristol, Inc.
, 356 NLRB 
246, 256
 (2010); 
Flexsteel Industries
, 316 NLRB 
745 (1995), affd. 
83 F.3d 419 (5
th Cir. 1996)
.  However, in 
considering their testimony with respect to the specific stat
e-ments made by Respondents™ managers, as discussed below, I 

have also taken into account factors which might affect that 
testimony™s reliability.  For example, while I
 found Evelyn 
Gonzalez to be a generally credible, thoughtful, and straigh
t-forward witness, I have also considered her role as the leader of 
the EGU in assessing the probative value of her testimony.  I 
have also considered the contradiction between portio
ns of 
Robert Ramirez™ testimony and his affidavit provided during 
the investigation, and have given his testimony lesser weight 
with respect to these specific issues.  While I found him to be 
somewhat hyperbolic overall, I have generally credited the 
testi
mony of Hernan Perez regarding the meetings he attended, 
to the extent that it is not directly contradicted by the testimony 
of other witnesses.
 In certain situations, as discussed in further detail below, the 
testimony of the General Counsel™s witnesses r
egarding the 
statements of Respondent™s managers was not effectively co
n-tradicted by the testimony of Respondent™s witnesses due to, 
for example, a lack of recollection.  As a result, I have credited 
the testimony of the General Counsel™s witnesses in thes
e cir-cumstances, unless an independent reason exists for declining 
to do so.  See, e.g.,
 Precoat Metals
, 341 NLRB 1137, 1150 
(2004) (lack of specific recollection, general denials, and co
m-parative vagueness insufficient to rebut more detailed positive 
testimony).
                                                                        
PIER SIXTY
, LLC
  521 In assessing the probative value of the testimony overall, I 
have also considered the manner in which the preelection mee
t-ings with Respondent™s managers were conducted.  The ev
i-dence establishes that Respondent formulated a schedule for 
differ
ent managers to make presentations to the employees 
prior to the election, so that Giordano spoke with the employees 
during the 
1st 
week, Marciano during the 
2d 
week, Kirsch and 
Betts during the 
3d week, and Bergman and Stillwell during the 
4th 
week.  The 
evidence demonstrates that the same manager 
gave their presentation on several occasions during the week 
that they were scheduled to meet with employees, as different 
employees were present on different evenings, depending upon 
the events they worked.  The
 record also establishes that in 
some cases witnesses called by Respondent to testify about the 

remarks of a particular manager did not attend every meeting 
during which that manager spoke.  Given the number of mee
t-ings involved, and the fact that servers 
often attended different 
meetings, as they were scheduled to work events on different 
days, it is entirely possible in certain cases that the employees 
testified regarding meetings that none of Respondent™s witnes
s-es attended.  I am also mindful of the fac
t that different e
m-ployee witnesses may have attended different meetings co
n-ducted by the same manager.
 Respondent argues that the General Counsel™s witnesses 
were less than credible overall, because on direct examination 
they often did not provide a compl
ete context for the specific, 
allegedly unlawful statements of Respondent™s managers.  R
e-spondent contends that the General Counsel™s witnesses ther
e-fore did not provide a complete and detailed account of the 

managers™ statements on direct examination.  Re
spondent also 
asserts that when the context for the managers™ statements was 
elicited on cross
-examination, the statements alleged in the 
amended complaint as violations of Section 8(a)(1) were r
e-vealed to consist of lawful campaigning.  Given the number o
f meetings involving discussions with Respondent™s managers 
that the servers attended prior to the election, I do not find that 
their failure to provide an extensive context for the specific 
remarks they described during their testimony is fundamentally 
detrimental to their overall credibility.  However, when dete
r-mining whether the statements made by Respondents™ mana
g-ers were in fact unlawfully coercive, I have evaluated the entire 

context for the specific statements which allegedly violated 

Section 8(a)(
1), regardless of whether it was elicited on direct 
or cross
-examination.
 2.  Alleged threats by Giordano, Martin, and Kirsch
 regarding the loss of Respondent™s ﬁopen doorﬂ policy
 (Complaint pars. 6(a), (g), and (i))
 The evidence establishes that Giordano 
threatened emplo
y-ees with the loss of Respondent™s ﬁopen doorﬂ policy in the 

event that the Union won the election.  Gonzalez, Perez, Lora, 

Ramirez, and Martinez all testified that Giordano told the e
m-ployees in virtually every meeting he held prior to the
 election 
that if the Union prevailed in the election the employees would 

lose the open door policy, because management would not be 

able to speak to them without a 
union representative present.  
Bergman also testified that in the meetings she attended, 
Giordano told the employees that if a Union represented them 
they would have no opportunity for direct, one
-on-one comm
u-nication with management.  Similarly, Gonzalez, Perez, Lora, 
and Martinez testified that Kirsch told the employees that if the 
Union won t
he election the open door policy would be elim
i-nated, and employees would no longer be able to approach 
managers on an individual basis.  Marciano also testified that 

Kirsch told the employees that without a union, managers could 
speak with them on an indi
vidual basis.  As a result, I find that 
Giordano and Kirsch told employees during their meetings that 
the employees would lose the open door policy if the Union 

was certified.
 The evidence also establishes that Martin threatened Ramirez 
with the loss of Re
spondent™s open door policy.  Ramirez test
i-fied that during a conversation initiated by Martin soon before 

the election, he commented that Martin was one of the comp
a-ny™s best managers.  Martin told Ramirez in response that if the 
union won the election th
ey would not be able to speak indivi
d-ually, because the open door policy would be taken away.  Ma
r-tin testified that all he could recall of this conversation was 
asking Ramirez whether he had any questions regarding the 
representation election process, whi
ch does
 not effectively 
rebut Ramirez™
 testimony.  As a result, I find that Martin i
n-formed Ramirez that if the Union was successful in the election 
the 
Company™s open
-door policy would be eliminated.
 It is well
 settled, however, that a statement that empl
oyees 
will not be able to interact individually with management after 
a union™s certification is permissible, in that it ﬁsimply expl
i-cates one of the changes which occur between employers and 
employees when a statutory representative is selected.ﬂ  
Tri
-Cast, Inc.
, 274 NLRB 377 (1985); see also
 Dish Network 
Corp.
, 358 NLRB 
174, 174
Œ177
 (2012) (Member Block, co
n-curring).  As the General Counsel contends, in 
Guardian Aut
o-motive Trim, Inc.
, 337 NLRB 412, 418
Œ419 (2002), the admi
n-istrative law judge, affirmed b
y the Board, found that the e
m-ployer violated Section 8(a)(1) by ﬁtelling employees that an 

open door policy ends with unionizationﬂ during meetings 
which included other unlawful statements, such as threats to 
withhold an employee bonus and eliminate air c
onditioning.  
However, in that case, as the General Counsel notes, Respon
d-ent did not file exceptions to the ALJ™s decision, and the Board 
stated that ﬁwe adopt the judge™s decision pro forma.ﬂ  
Guard
i-an Automotive Trim, Inc.
, 337 NLRB at 412 fn. 1.  As a 
result, 
Guardian Automotive Trim
 is not precedential authority for the 
proposition that the threat to eliminate an open door policy 

violates Section 8(a)(1) of the Act, even if combined with other 
unlawful statements on the employer™s part.  I therefore fi
nd that Respondent did not violate Section 8(a)(1) of the Act by 
threatening employees with the loss of its open door policy if 
the Union won the election, and shall recommend dismissal of 
paragraphs 6(a), (g), and (i) of the amended complaint.
  522 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 3.  Allege
d threats by Giordano, Stillwell, Kirsch, and Bates
 regarding the loss of benefits, and Martino™s statement
 that bargaining would ﬁstart from scratchﬂ
 (Complaint pars. 6(b), (d), (f), (j), and (k))
 The Board has characterized employer statements during an 
organizing campaign that bargaining will ﬁstart from scratchﬂ 
as ﬁdangerous phrases,ﬂ involving ﬁthe seed of a threat that the 
employer will become punitively intransigent in the event that 
the unio
n wins the election.ﬂ  
BP Amoco Chemical
-Chocolate 
Bayou
, 351 NLRB 614, 617 (2007) (internal quotations omi
t-ted).  Such statements violate Section 8(a)(1) when, in their 
overall context, they ﬁeffectively threaten employees with the 
loss of existing benefi
ts,ﬂ and create the impression that the 
employees may in the end receive only ﬁwhat the Union can 
induce the employer to restore.ﬂ  Id.; see also 
Taylor
-Dunn 
Mfg. Co.
, 252 NLRB 799, 800 (1980), enfd. 679 F.2d 900 (9th 
Cir. 1982).  When, however, statements
 simply describe the 
ordinary ﬁgive and takeﬂ of the bargaining process, they gene
r-
ally constitute permissible employer speech.  
BP Amoco Che
m-ical
, 351 NLRB at 617
Œ618; see also 
Wild Oats Markets, Inc.
, 344 NLRB 717, 717
Œ718 (2005); 
Noah™s Bay Area Bagels,
 LLC, 331 NLRB 188, 188
Œ189 (2000).  The Board also consi
d-ers whether employer statements regarding bargaining arise ﬁin 
direct response to union promises,ﬂ and are unaccompanied by 
other unfair labor practices, in order to determine whether they 
constitute legitimate campaigning.  
BP Amoco Chemical
, 351 
NLRB at 
617; 
Noah™s Bay Area Bagels, LLC
, 331 NLRB at 
188Œ189.  Statements regarding the loss of existing employee 
benefits are similarly evaluated in terms of whether they are 
more reasonably construed as ﬁa direct result of selecting the 
Union,ﬂ as opposed to ﬁa
 possible outcome of good
-faith ba
r-gaining.ﬂ  
BP Amoco Chemical
, 351 NLRB at 617; 
Noah™s Bay 
Area Bagels, LLC
, 331 NLRB at 188.
 Here, there is no evidence that any statements on the part of 
Respondent™s managers regarding employee benefits and the 
collecti
ve-bargaining process arose in response to specific 
promises made by Gonzalez or the EGU.  Instead, they were 

part of the managers™ prepared presentations during the mee
t-ings arranged by Respondent prior to the election.  In addition, 

the evidence establis
hes that Respondent committed other vi
o-lations of Section 8(a)(1) during this series of meetings, som
e-times during meetings led by the same manager, as discussed 
below.
 Turning to the specific statements at issue, the credible ev
i-dence overall establishes 
that Giordano unlawfully threatened 
employees with the loss of benefits during the preelection mee
t-ings he conducted.  Perez, Lora, Ramirez, and Martinez all 

testified that Giordano told the employees that they would lose 
current benefits, including their 
401(k) plan, gym privileges, 
tuition reimbursement, and medical and dental benefits, if the 
Union was certified, or, as Lora testified, that ﬁwe will have to 
start all over from the beginning from scratch.ﬂ  Although Perez 
testified that Giordano referred 
to the ﬁgive and takeﬂ of neg
o-tiations, according to Perez he did so by stating that if the U
n-ion obtained higher wage rates for employees, Respondent 
would ﬁtake away your medical benefits.ﬂ  Overall, I find the 
testimony of the General Counsel™s witnesse
s, some of which 
are current employees, to be more reliable than Bergman™s 
contention that Giordano only told them that the employees 

might ﬁgain some thingsﬂ or ﬁlose some thingsﬂ in the context 
of collective bargaining, because there were ﬁno guarantees.
ﬂ  
Bergman testified that she only attended Giordano™s meetings 
ﬁfor a while,ﬂ and stated, more generally, that the meetings she 
did attend, ﬁkind of run togetherﬂ in her memory.  (Tr. 593, 
598.)  As a result, Giordano™s statements in the preelection 
meeti
ngs did not sufficiently attribute any loss in benefits to the 
ordinary workings of a good
-faith collective
-bargaining pr
o-cess.  They were instead unlawful threats predicating the loss of 
the employees™ current benefits on their selection of the Union, 
as 
alleged in paragraph 6(b) of the amended complaint.
 The evidence overall does not establish, however, that Stil
l-well threatened employees with the loss of benefits such as the 
401(k) plan, use of the gym facilities at a reduced price, and 
Respondent™s tuit
ion reimbursement program.  Ramirez was the 
only employee who testified regarding such a statement on 
Stillwell™s part.  While Ramirez testified on direct examination 
that Stillwell told the employees that these benefits would be 
ﬁtaken awayﬂ if the Union 
won the election, in his affidavit he 
stated that Stillwell told the employees that ﬁeverything is n
e-gotiated,ﬂ and that ﬁafter negotiationsﬂ the employees might 
end up with lower wages or fewer benefits than
 they currently 
had.  (Tr. 428
Œ430, 469.)  Altho
ugh Ramirez testified on red
i-rect examination that his direct testimony, and not his affidavit, 
was the more accurate description of Stillwell™s remarks, he 
provided no explanation for the discrepancy between them.  
(Tr. 486
Œ487.)  The version contained in
 Ramirez™ affidavit, 
which was provided at a time closer to the events which it d
e-scribes than his testimony, is roughly consistent with Stillwell™s 
description of his statements
Šthat everything would be negot
i-ated, nothing was guaranteed, and the employee
s could end up 
with better or worse wages and benefits as a result of the neg
o-tiating process.  Such statements constitute permissible e
m-
ployer campaigning.  
Flexsteel Industries
, 311 NLRB 257 
(1993) (employer lawfully told employees that ﬁpresent ben
e-fits
 could be lost,ﬂ by describing ﬁthe give and take of bargai
n-ingﬂ); 
Bi
-Lo, 303 NLRB 749, 749
Œ750 (1991), enfd. 
985 F.2d 
123 (4th Cir. 1992)
.  As a result, the evidence overall does not 
establish that Stillwell unlawfully threatened employees with 

the loss o
f benefits, and I shall recommend that paragraph 6(d) 
of the amended complaint be dismissed
 Similarly, the evidence does not establish that Kirsch and 
Betts threatened employees with the loss of benefits during 

their presentations.  While Perez and Martine
z testified that 
Kirsch told the employees that they could lose benefits if the 

union won the election, they stated on cross
-examination that 
Kirsch attributed any changes in terms and conditions of e
m-ployment to the ﬁgive and takeﬂ of collective
-bargainin
g neg
o-tiations.  Lora testified that during the meeting he attended, 

Kirsch and Betts told the employees that all of the ﬁgreat ben
e-fitsﬂ they enjoyed, including their 401(k) plan, medical benefits 

and vacations, would have to be negotiated, and that the p
arties 
would ﬁstart from scratch,ﬂ or from the beginning.  However, 
Lora also testified on cross
-examination that Kirsch and Betts 
both told the employees that their benefits would be subject to 

the negotiating process, and that there would be no guarantee
s.  
            
PIER SIXTY
, LLC
  523 (Tr. 385
Œ386.)  In addition, Lora admitted that he could not 
remember the exact language used by Kirsch and Betts.
28  (Tr. 
386.)  Overall, I find that Lora™s testimony, consistent with that 
of Marciano as well as Perez and Martinez, establishes that 
Kirsch and Betts™ couched statements regarding the loss of 
benefits in references to the negotiating process, such that they 
constituted permissible campaigning.  
Albany Medical Center
, 341 NLRB 1258, 1264 (2004) (statement that ﬁbargaining 

would be from scr
atchﬂ permissible in the context of statements 
regarding the concept and process of collective bargaining).  As 

a result, the evidence does not establish that Kirsch and Betts 
violated Section 8(a)(1) by threatening employees with the loss 
of benefits, and
 I shall recommend that paragraphs 6(j) and (k) 
of the amended complaint be dismissed.
 Finally, the evidence establishes that Martino threatened 
Ramirez with the loss of benefits during their conversation the 
day that Ramirez attended the meeting with Kirs
ch and Betts.  I 
credit Ramirez™ testimony that when he asked Martino how the 
schedule was looking for the next month, Martino responded 
that he was not sure, but that if the Union won the election they 
would have to start from scratch.  Martino stated dur
ing his 
testimony that he was responsible for scheduling employees, 
including Ramirez, and that he spoke to employees about the 
Union prior to the election.  However, he had no recollection of 
the conversation with Ramirez, so that Ramirez™ testimony in 
this regard is effectively unrebutted.  Martino™s comments to 
Ramirez do not include any mention of a good
-faith collective
-bargaining process, and fairness in scheduling and assignment 
of work hours was one of the concerns raised by the employees 
in their p
etition and meetings with management the earlier in 
the year.  As a result, I find that Martino™s statement to Ramirez 
impermissibly conveyed the impression that Ramirez would 
receive less desirable schedule and work hour assignments if 

the Union won the e
lection.  Martino™s remarks therefore co
n-stituted a threat of the loss of benefits in violation of Section 

8(a)(1), as alleged in paragraph 6(f) of the amended complaint.
 4.  Alleged threats of discharge by Giordano and Marciano
 (Complaint pars. 6(c) and (
h))
 The General Counsel contends that Respondent unlawfully 
threatened employees with discharge in two different meeting 
contexts
Šduring Giordano™s remarks in response to a question 
raised by employee Yamina Collins, and during comments 
made by Giordano an
d Marciano regarding the status of e
m-ployees who participated in a strike.  Gonzalez, Perez, Lora, 
Ramirez, and Martinez all testified that when Collins asked 
28 When asked whether Kirsch and Betts told employees that they 
might end up with more or less overall as a result of collective
-bargaining negotiations, Lora responded, ﬁNot everybody said that.ﬂ  
(Tr. 386.)  I found Lora to be a 
credible and straightforward witness 
who generally testified to the best of his recollection, and made a spo
n-
taneous effort to correct his own testimony when he believed it to be in 
error.  (Tr. 393
Œ394.)  I find based upon Lora™s overall credibility and 
the care he took with his testimony that if he had specifically reme
m-bered Kirsch and Betts™ comments in this regard, he would have ind
i-cated as much.  I therefore find this aspect of his testimony not prob
a-tive as to whether or not Kirsch and Betts more sp
ecifically described 
the ﬁgive and takeﬂ of collective bargaining during their presentations, 

at least at the meeting Lora attended.
 what would happen to employees who did not want to be a part 
of the Union if the Union was certif
ied, Giordano responded 
that employees who did not want to join the Union would lose 
their jobs.  Gonzalez, Ramirez, and Martinez testified that 
Giordano said that he would have to discharge such employees.  

Perez and Lora stated that Giordano told the emp
loyees that if 
they did not join the Union, they could not continue to work for 
Respondent.
 The evidence establishes that Giordano™s statements in this 
respect constituted a threat of discharge in violation of Section 
8(a)(1).  While case law considering t
he legal import of such a 
remark is sparse, the Board has sometimes held that misstat
e-ments of the law regarding employee and contractual union
-
security obligations do not violate Section 8(a)(1).  For exa
m-ple, in 
New Process Co.
, 290 NLRB 704, 707 (1988),
 enfd. 
872 
F.2d 413 (3d Cir. 1989)
, the Board held that the employer did 
not violate Section 8(a)(1) by telling employees that the union 
would likely seek a contract provision conditioning continued 
employment on membership, so that an employee who lost 
their membership could lose their job.  The Board reasoned that 
although the statement misrepresented the law, it did not const
i-tute a threat of job loss, as discharge was explicitly predicated 
on the union™s termination of the employee™s membership, a 
circu
mstance beyond the employer™s control.  
New Process Co.
, 290 NLRB at 707.  In 
Daniel Construction Co.
, 257 NLRB 
1276 (1981), enfd. 
732 F.2d 139 (1st Cir. 1984),
 the Board 
found that an employer™s statement that an employee would be 

required to join the uni
on if the union won an election co
n-tained ﬁno express threat that the employer by its own action 
would impose dire consequences . . . on the employees,ﬂ and 
was therefore a ﬁmisstatement of lawﬂ as opposed to a threat 
violating Section 8(a)(1).  In other c
ases, however, the Board 
has held that misstatements of the law regarding union security 
provisions and the possible discharge of employees constitute 
unlawful threats.  See 
Overnite Transportation Co.
, 334 NLRB 
1074, 1112 (2001) (statement that a union se
curity provision 
could ﬁpossibly cost you your 
job
ﬂ if employer was ﬁforced to 
fireﬂ employees ﬁdelinquent in . . . dues paymentsﬂ unlawful, in 

that union security clause would be unenforceable in the State 
where employees worked); 
SMI of Westchester, Inc.
, 271 
NLRB 1508, 1524 (1984) (manager™s statement that he would, 
upon the union™s request, discharge employees who did not 

complete union membership applications unlawful, in that u
n-
ion
-security agreements may not compel membership, as o
p-posed to dues paym
ents); see also
 United Stanford Employees, 
Local 680 (Leland Stanford Junior University)
, 232 NLRB 326 
(1977), enfd. 
601 F.2d 980 (9th Cir. 1979)
 (union violated Se
c-tion 8(b)(1)(A) by implying to employees that if they did not 
maintain full membership they
 would lose their jobs).
 The evidence here establishes that Giordano™s statements e
x-plicitly threatened employees with discharge or the loss of their 
jobs, and did not construe the Union, or a contractual union
-security provision, as intervening conditions
 which would r
e-move the decision to take such adverse action from Respon
d-ent™s control.  On the contrary, Gonzalez, Perez, and Lora were 

adamant when questioned on cross
-examination that Giordano 
did not discuss a union
-security provision, a closed as oppo
sed 
to an open shop, or even a union contract, in the context of his 
                                                            524 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 remarks.
29  (Tr. 136
Œ137, 268
Œ270, 387
Œ390.)  While Gonzalez 
testified that Giordano told them that Respondent would have 
to discharge the employees who did not join the union, ﬁeven if 
they didn™t want to,ﬂ he provided no explanation of how R
e-spondent would be forced to do so.  (Tr. 61
Œ62.)  Although 
Marciano contended that she interrupted Giordano when he 
made these remarks and explained to the employees that such 
union security issues w
ere contingent upon contract language 
(Tr. 818
Œ819), none of the other witnesses questioned about 
this could recall her doing so.  Some stated that Marciano spoke 
after Giordano finished answering Collins™ question, but none 
could recall the specific subst
ance of her remarks.  As a result, I 
find that the evidence overall establishes that Giordano violated 
Section 8(a)(1) by unlawfully threatening employees with di
s-charge during his comments in response to Collins™ question, as 
alleged in paragraph 6(c) of 
the amended complaint.
 The evidence also establishes that Giordano threatened e
m-ployees with discharge by informing employees that if they 
went on strike they would be discharged, in violation of Section 
8(a)(1).  It is well
 settled that an employer may in
form emplo
y-ees that they are subject to permanent replacement in the event 
of an economic strike.  See, e.g., 
Connecticut Humane Society
, 358 NLRB 
187, 190
 (2012), citing 
Eagle Comtronics, Inc.
, 263 
NLRB 515, 516 (1982); see also
 Laidlaw Corp.
, 171 NLRB 
1366 (1969), enfd. 414 F.2d 99 (7th Cir. 1969).  In addition, an 
employer need not fully explicate employees™ rights in the 
event of an economic strike, so long as its statements are co
n-sistent with the law and unaccompanied by other threats of 

retaliation f
or choosing union representation.  
River™s Bend 
Health & Rehabilitation Services
, 350 NLRB 184, 184
Œ186 
(2007) (statement that hiring replacements during economic 
strike ﬁputs each striker™s continued job status in jeopardyﬂ 
permissibly consistent with 
Lai
dlaw
 rights); 
Unifirst Corp.
, 335 
NLRB 706 (2001).  Where, by contrast, employer statements 

convey to employees that in the event of an economic strike 

their employment will be terminated, or are otherwise contrary 
to employees™ 
Laidlaw
 rights, they consti
tute unlawful threats 
of discharge.  
Connecticut Humane Society
, 358 NLRB 
at 190
 (statement that ﬁsome employees could even find themselves 
without a job when the strike is overﬂ impermissibly linked 
strike participation with job loss); 
Gelita USA, Inc.
, 352 NLRB 
406, 406
Œ407, 408
Œ410 (2008), 356 NLRB 
467
 (2011) (three 
member panel) (statement that economic strikers ﬁwould have 
no job protection if replacedﬂ unlawful).  In assessing the i
m-port of a statement describing employees™ 
Laidlaw
 rights in the 
event
 of an economic strike, the Board also considers whether 
such a statement is accompanied by other threats or conduct 

violating Section 8(a)(1).  
River™s Bend Health & Rehabilit
a-tion Services
, 350 NLRB at 185; 
Unifirst Corp.
, 335 NLRB at 
707.
 The evidence e
stablishes that Giordano™s remarks to the e
m-
ployees were unlawful pursuant to this standard.  Perez, 
Ramirez, and Martinez all testified that Giordano told them that 
employees who participated in a strike called by the Union 
would lose their jobs.  Althoug
h Giordano apparently also me
n-29 Bergman testified that she could not recall Giordano™s response to 
Collins™ question.
 tioned employees™ returning to work in seniority order, Ma
r-tinez testified that Giordano told the employees that strikers 

would be ﬁdischarged, because it was considered walking out, 
and if they was to take anyone else, it wou
ld be starting with 
seniority.ﬂ  (Tr. 544.)
30  Perez similarly testified that Giordano 
told the employees that if ﬁyou go out on a strike . . . you will 
lose your job,ﬂ and that ﬁin order for you to come back to work 
it will be done by seniority.ﬂ  (Tr. 17
9.)  I find this testimony to 
be effectively unrebutted.  Bergman testified that although she 
could recall Giordano discussing his experiences as an emplo
y-
ee at a hotel where a strike had taken place, she could not r
e-member any explanation of strike replac
ements.  (Tr. 676
Œ677.)  
In any event, the evidence establishes that Bergman did not 
attend all of the meetings between Giordano and the emplo
y-ees.  Marciano generally confined her testimony to her own 
comments to employees addressing economic strikes and 
the 
employees™ 
Laidlaw
 rights.  As a result, I credit the employees™ 
description of Giordano™s statements, and find that Giordano 

impermissibly conveyed the impression that the employees 
would be discharged if they participated in an economic strike, 
in a 
manner inconsistent with the employees™ 
Laidlaw
 rights.
31  As a result, the evidence establishes that Giordano threatened 
employees with discharge in violation of Section 8(a)(1) of the 
Act, as alleged in paragraph 6(c) of the amended complaint.
 By contras
t, I conclude that Marciano™s comments regarding 
the possibility of the employees™ being replaced during an ec
o-nomic strike were consistent with the principles articulated in 

Laidlaw
, and as such did not violate Section 8(a)(1).  I credit 
Marciano™s testim
ony that she read her prepared speech regar
d-ing these issues verbatim.  Some of the comments contained in 
Marciano™s speech were echoed by Martinez during her cross
-examination, such as the statement that during an economic 

strike the 
Company can continue 
to operate its business, poss
i-bly using replacement employees, and that as a result there 

would be a list to return to work as openings occurred.  I gene
r-ally found Martinez to be a candid and convincing witness, and 
find her corroboration of Marciano™s pr
epared statement more 
probative in this regard than Perez™ contention that Marciano 
told the employees that if they went on strike they would lose 
their jobs.  Marciano™s prepared remarks specifically discussed 
a preferential hiring list for employees retu
rning from a strike, 
and emphasized that employees who participate in an economic 
strike ﬁare NOT firedﬂ (emphasis in original).
32  In addition, the 
evidence does not indicate that Marciano™s statements regar
d-ing the employees™ 
Laidlaw
 rights were accompan
ied by any 
other threats or unlawful conduct.  As a result, the evidence 
overall does not substantiate the amended complaint™s alleg
a-30 Martinez was adamant regarding 
Giordano™s use of the word ﬁdi
s-charged.ﬂ  (Tr. 544.)
 31 I also note that Giordano threatened employees with the loss of 
benefits in violation of Sec. 8(a)(1) during his meetings with emplo
y-ees.  Any ambiguity in his statements regarding the employees™ stat
us 
in the event of an economic strike is therefore appropriately resolved 
against Respondent.  
Unifirst Corp.
, 335 NLRB at 707.
 32 I note that Perez testified that Marciano told the employees that 
ﬁin order for you guys to get reinstated it™s going to take
 a while . . . 
and it™s going to be by seniority,ﬂ which is consonant with Marciano™s 
remarks regarding the use of a preferential hiring list.  (Tr. 183.)
                                                                                                                                   
PIER SIXTY
, LLC
  525 tion that Marciano threatened employees with discharge, and I 
will recommend that paragraph 6(h) be dismissed.
 5.  Alleged 
threats regarding the loss of business
 (Stillwell) (Complaint par. 6(e))
 The Board evaluates predictions of job loss as a result of u
n-ion representation under the standard articulated in 
NLRB v. 

Gissel Packing Co.
, 395 U.S. 575 (1969).  Under 
Gissel Pac
k-ing Co.
, such statements are not permissible campaigning under 
Section 8(c) unless they are ﬁcarefully phrased on the basis of 
objective fact to convey the employer™s belief as to demonstr
a-bly probable consequences beyond the employer™s control.ﬂ  
UPS Supply
 Chain Solutions
, 357 NLRB 
1295, 1297
 (2011), 
citing 
NLRB v. Gissel Packing Co.
, 395 U.S. at 618.  As a r
e-sult, a ﬁlawful predictionﬂ regarding the loss of jobs or business 
must be supported by an ﬁobjective, factual basis,ﬂ such as 
contracts or communications with customers.  See 
UPS Supply 
Chain Solutions
, 357 NLRB 
at 1297
; Tradeware Incineration
, 336 NLRB 9
02, 907
Œ908 (2001).
 Applying this standard, the evidence here establishes that 
Respondent violated Section 8(a)(1) when Stillwell threatened 

employees with the loss of business, and the attendant loss of 
jobs, during the meetings prior to the election.  Go
nzalez, P
e-rez, Lora, and Ramirez all testified that during the meetings 
they attended, Stillwell told them that if the Union represented 
the employees, the company could not maintain the standard of 
customer service upon which it had built its business and
 rep
u-tation.  I credit their testimony that Stillwell told them that if 
the company were prevented by the Union from providing the 
same level of service, customers would go elsewhere, resulting 
in a negative impact on the business, and ultimately a lack of
 work for the employees.  I do not credit Stillwell™s assertion 
that he only spoke about union rules and a ﬁnot my job sort of 
mentalityﬂ affecting service, without stating that this phenom
e-non would detrimentally affect Respondent™s business, or the 
emplo
yees™ work.  There was simply no other reason for him to 
discuss the purported negative impact on service of union re
p-resentation without the logical conclusion that business would 
suffer as a result, and since the bargaining unit servers are a
s-
signed work
 only when events are booked by customers, a d
e-cline in business necessarily affects the amount of work avail
a-ble to them.  In addition, Stillwell prefaced his remarks regar
d-ing a possible decline in standards of service with the conte
n-
tion that Respondent
 built its business and reputation upon 
precisely this attribute, reinforcing the conclusion that business 
would suffer if Respondent™s level of service deteriorated as a 
result of the Union.  Consequently, I find based upon the test
i-mony that Stillwell pr
edicted that because of the inferior stan
d-ard of service that union representation would engender, R
e-spondent would lose business, and the employees would lose 

work.
 Furthermore, there is no evidence of an objective, let alone 
documentary, basis for Stillw
ell™s prediction.  Even if, as Go
n-zalez testified,
33 Stillwell stated that work rules and restrictions 
arising under a union contract would lower the standard of 
33 Perez and Lora testified that in the meetings they attended, Stil
l-well did not mention work rules 
or other contractual obligations.
 service Respondent was able to provide, Stillwell provided no 

objective basis for his assumpti
on that the Union would make 
such demands or achieve such results in bargaining.  See 
North 
Atlantic Medical Center
, 329 NLRB 85, 93 (1999), enfd. 
237 
F.3d 62 (1st Cir. 2001)
 (no basis for manager™s assumption that 
the union would strike, jeopardizing empl
oyer™s business and 
employees™ jobs, if certified).  Nor did Stillwell provide any 

objective basis for his statements that customers would cease to 
use Respondent™s services if the Union prevailed in the ele
c-tion.  See 
UPS Supply Chain Solutions
, 357 NLRB 
at 1297
 (supervisor™s predictions of job loss based on client contracts 
that required employer to remain nonunion unsupported by 
objective evidence, where sole contract allegedly containing 
such a provision was not offered into evidence, and no other 
relev
ant contract was identified); 
Tradeware Incineration
, 336 
NLRB at 907
Œ908 (the General Manager unlawfully threatened 
that employer™s parent company might not view employer as 

appropriate for long
-term investment, and customers might not 
perceive employer a
s a secure long
-term business option, where 
assertions were unsupported by specific evidence of parent 
company™s reticence and customer dissatisfaction).  As a result, 
Respondent failed to provide any objective evidence to support 

Stillwell™s contentions, 
and Stillwell™s comments in this regard 
constituted an unlawful threat of the loss of business, as alleged 
in paragraph 6(e) of the amended complaint.
 B.  Alleged Disparate Application of Respondent™s
 ﬁNo Talkﬂ Rule
 It is well
 settled that an employer may 
prohibit discussions 
regarding union matters ﬁduring periods when the employees 

are supposed to be actively working,ﬂ if the employees are also 
prohibited from discussing other subjects ﬁnot associated or 
connected with the employees™ work tasks.ﬂ  
Scripps
 Memorial 
Hospital Encinitas
, 347 NLRB 52 (2006), quoting 
Jensen E
n-terprises
, 339 NLRB 877, 878 (2003); see also
 Sam™s Club
, 349 
NLRB 1007, 1009 (2007).  However, if employees are permi
t-ted to discuss other matters unrelated to work during worktime, 

an emp
loyer violates Section 8(a)(1) by prohibiting similar 
discussion of union
-related issues.  
Sam™s Club
, 349 NLRB at 
1009; 
Scripps Memorial Hospital Encinitas
, 347 NLRB at 52.  
Generally, in order to determine whether employer communic
a-
tions to employees vio
late Section 8(a)(1), the Board applies an 
ﬁobjective standard,ﬂ evaluating ﬁwhether the remark tends to 
interfere with the free exercise of employee rights,ﬂ without 
considering ﬁthe motivation behind the remark or its actual 
effect.ﬂ  
Scripps Memorial Ho
spital Encinitas
, 347 NLRB at 
52, quoting 
Miller Electric Pump & Plumbing
, 334 NLRB 824 
(2001).
 The evidence here establishes that Respondent violated Se
c-tion 8(a)(1) by prohibiting employees from discussing the U
n-ion on worktime, when they were permitted 
to and did in fact 
discuss other nonwork
-related matters.  I credit the testimony of 
Gonzalez, Perez, Lora, Ramirez, and Martinez that employees 
were permitted to talk to one another regarding nonwork issues, 
such as sports, entertainment, the news, and th
eir personal a
f-
fairs, on worktime when guests were not present.  I further 
credit their testimony that managers such as Stillwell, 
McSweeney, Macias, and Martin heard these conversations and 
                                                            526 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 sometimes joined them, and that the employees discussed no
n-work m
atters with managers individually as well.  I credit Go
n-zalez and Martinez™ testimony that prior to the filing of the 
petition, they had never been told by a manager that employees 
should not converse during worktime when no guests were 

present.  Although 
Perez was admonished for speaking with co
-workers in February and March 2011, the evaluation and wri
t-ten warning chastising him refer to ﬁexcessive chatting,ﬂ and 
ﬁchattingﬂ for ﬁmore than a reasonable amount of timeﬂ while 

ﬁignoring his assigned bussing d
uties.ﬂ  As a result, these do
c-uments imply that discussion of nonwork matters among e
m-ployees was permitted, so long as it did not interfere with their 

actual work performance.
34  This is consistent with 
McSweeney™s testimony that unless guests were prese
nt, he 

would only consider directing employees speaking in groups to 
disperse if they were ﬁjust standing there not getting any work 
done.ﬂ  The evidence therefore establishes that Respondent had 

a general practice of permitting employees to discuss matter
s unrelated to work when guests were not present, and when such 
conversations did not interfere with their work.  See 
Austal 
USA, LLC
, 356 NLRB 
363, 401
 (2010) (prohibition of discu
s-sion regarding union unlawful, where ﬁemployees are only 
disciplined if th
e discussion of the nonwork
-related topics inte
r-feres with their work performanceﬂ); 
ITT Industries
, 331 NLRB 
4 (2000), enfd. in relevant part 
251 F.3d 995 (D.C. Cir. 2001)
 (employer permitted discussions of issues unrelated to work ﬁas 

long as it did not 
interfere with productionﬂ).
 The evidence further establishes that after the petition was 
filed, McSweeney prohibited employees from speaking with 
one another at times when no guests were present.  I credit 
Gonzalez, Perez, and Lora™s testimony that soon a
fter the pet
i-tion was filed, as they were discussing a vacation trip while 

finishing their set
-up assignments, McSweeney told them to 
ﬁtake your meetings outside.ﬂ  I similarly credit the testimony 
of Gonzalez, Perez, Ramirez, and Martinez that 2 weeks pri
or 
to the election, while they were setting up a dessert buffet in a 
room devoid of guests, McSweeney told them, ﬁbreak up the 
group. . . .  We don™t want people talking in groups,ﬂ and told 
the servers to stop speaking to one another.  McSweeney test
i-fied
 that he could not recall either of these incidents, so the 
testimony of the General Counsel™s witnesses is effectively 

unrebutted.  Consequently, I credit the testimony of Gonzalez 

and Perez that on both occasions McSweeney ignored other 

groups of servers
 in the area who were also chatting.
 In addition, the record establishes that Respondent™s mana
g-ers were specifically interested in prohibiting discussions rela
t-ing to the Union.  For example, the evidence indicates that 

McSweeney singled out Gonzalez and 
the employees speaking 
with her for admonishment, despite the other groups of servers 
engaged in similar conduct at the time.  McSweeney™s injun
c-tion to ﬁtake your meetings outsideﬂ clearly referred to the e
m-ployees™ organizing activities.  I also credit P
erez™ testimony 
that Macias, during the weeks preceding the election, repeate
d-34 In addition, it is not clear from the written warning whether guests 
were present while Perez was allegedly chatting excessively with co
-workers.  Perez claimed that there were no guests present,
 and refused 
to sign the warning on that basis.
 ly accused him of ﬁhaving your little secret meeting,ﬂ another 
reference to the employees™ union activities.
35  In fact, 
McSweeney testified that he was specifically concerned wi
th 
the employees™ discussions of the Union and election during the 
preelection period.  Although McSweeney testified that his 
heightened concern was based on a belief that discussions of 

the Union would have a detrimental impact on the servers™ 
work perfor
mance, he did not provide any basis for such an 
assumption.  In fact, Stillwell thanked the employees during his 
meetings with them for maintaining a consistently high level of 

service during the weeks preceding the election.  Indeed, it was 
apparent from 
Gonzalez™ testimony at the hearing that she was 
committed to Respondent™s providing an elevated level of se
r-vice to its customers, and was proud of the servers™ work in that 
regard.  As a result, the evidence does not support a contention 
that McSweeney™s 
concern with an impact on Respondent™s 
services was legitimate.
 For all of the foregoing reasons, the evidence establishes that 
Respondent enforced its ﬁno talkﬂ rule in a disparate manner by 
prohibiting employees from speaking with one another during 
work
time after the filing of the petition for a representation 
election, when it had routinely permitted discussion of other 

nonwork
-related topics.  Respondent™s disparate enforcement of 
the ﬁno talkﬂ rule therefore violated Section 8(a)(1) of the Act, 

as all
eged in paragraph 7 of the amended complaint.
 C.  Respondent Discharged Hernan Perez in Retaliation
 for 
His Union and Protected Concerted Activities,
 in Violation of Section 8(a)(1) and (3) of the Act
 1.  The Parties™ contentions and the applicable law
 The
 General Counsel argues that Perez™ October 25 Fac
e-book posting was protected by the Act, in that it constituted 
both protected concerted activity and activity on behalf of the 
EGU.  As discussed above, Perez™ Facebook comments co
n-sisted of the following:
  Bob is such a NASTY MOTHER FUCKER don™t know how 
to talk to people!!!!!!!
 Fuck his mother and his entire fucking family!!!!
 What a LOSER!!!!
 Vote YES for the UNION!!!!!!!
  The General Counsel argues that the posting constituted pr
o-tected concerted activit
y, in that it was one of an ongoing series 
of concerted actions on the part of the servers regarding what 

they perceived as rude, demeaning, and derogatory treatment 
by Respondent™s managers, including McSweeney.  The Ge
n-eral Counsel also contends that the
 posting constituted activity 
on behalf of the EGU, in that it explicitly stated, ﬁVote Yes for 
the Union.ﬂ  The General Counsel further argues that Respon
d-ent was aware that the posting constituted protected concerted 

activity, in that Respondent™s manage
rs were generally aware 
of the servers™ complaints, which had been related to Bergman, 
both earlier in the year and in the immediate context of the 
events which occurred on October 25.  Applying the analysis 

articulated by the Board in 
Atlantic Steel Co.
, 245 NLRB 814, 
816Œ817 (1979), the General Counsel argues that given the 
35 Macias did not testify at the hearing.
                                                                                                                                   
PIER SIXTY
, LLC
  527 location and subject matter of the Facebook posting, the nature 
of Perez™ ﬁoutburst,ﬂ and the extent to which the outburst was 

provoked by Respondent™s conduct, Perez™ Facebook posting
 remained protected activity.  The General Counsel further a
r-gues that a totality of the circumstances analysis also demo
n-strates that Perez™ Facebook posting remained protected.  
Fre
s-nius USA Mfg.
, 358 NLRB 
1261, 1267
Œ1268
 (2012).  The Ge
n-eral Counsel con
tends that because there is no dispute that P
e-rez™ Facebook posting was the basis for his discharge, his di
s-charge violated Section 8(a)(1) and (3) of the Act.
 Respondent argues that it lawfully discharged Perez based 
upon his Facebook posting, because the
 posting was unprotec
t-ed ﬁonline gripingﬂ that did not address a term and condition of 

employment.  Respondent further argues that under the 
Atlantic 
Steel Co.
 analysis, Perez™ Facebook posting lost the protection 
of the Act.  Respondent argues that as a r
esult it legitimately 
discharged Perez for his Facebook posting, and did not violate 

Section 8(a)(1) and (3).
 2.  Perez™ Facebook posting constituted protected concerted 
activity, and protected activity on behalf of the EGU
 The evidence establishes that Pe
rez was engaged in both 
un-ion and protected concerted activity within the meaning of Se
c-tion 7 of the Act when he posted his remarks regarding 
McSweeney on October 25.  Section 7 of the Act provides that 
ﬁemployees shall have the right to self organization
, to form, 
join or assist labor organizations, to bargain collectively 

through representatives of their own choosing and to engage in 
other concerted activities for the purpose of collective bargai
n-ing or other mutual aid or protection.ﬂ  Concerted activit
y di-rected toward supervisory conduct, such as ﬁrude, belligerent, 
and overbearing behaviorﬂ which directly affects the emplo
y-ees™ work, constitutes protected activity under the Act.  
Arrow 
Electric Co.
, 323 NLRB 968, 970 (1997), enfd. 
155 F.3d 762 
(6th Ci
r. 1998)
. The evidence here establishes that Perez™ Facebook co
m-ments were part of a sequence of events involving the emplo
y-ees™ attempts to protest and ameliorate what they saw as rude 

and demeaning treatment on the part of Respondent™s mana
g-ers, includin
g McSweeney.  Indeed, it is not unreasonable to 
conclude from the record here that what the employees consi
d-ered to be hostile and degrading treatment by managers was 
one of the principal concerns engendering their organizing 

activities.  For example, the 
petition regarding employee co
m-plaints Gonzalez presented to Stillwell in March 2011 includes 
a number of issues involving managers™ treatment of servers, 
such as, ﬁManagers and captain[s] don™t treat the staff with 

respect,ﬂ ﬁManagers and captains take th
eir job frustration [out] 
with the staff,ﬂ and ﬁManagers and captains make the staff feel 
that the server position is lower.ﬂ  (GC Exh. 3.)  Subsequently, 
Gonzalez conveyed a complaint that Martin had referred to the 

service staff as ﬁanimalsﬂ to Stillwell
 and Giordano, and told 
them that the servers had an ongoing problem with the lack of 
respect shown to them by managers.  Lora also testified that he 
complained to Stillwell and Giordano after McSweeney r
e-ferred to him as ﬁstupid,ﬂ a complaint also made by
 employee 
Lysette Roman based upon a separate incident.  In the weeks 
prior to the election, McSweeney had twice directed groups of 
employees which included both Gonzalez and Perez to di
s-perse, once using language which clearly referred to their union 
acti
vities, in a manner which the employees involved consi
d-ered to be harsh and inappropriate.
 Evaluated in this context, Perez™ Facebook posting on Oct
o-ber 25 constituted part of an ongoing sequence of events related 

to the servers™ dissatisfaction with the m
anner in which they 
were treated by Respondent™s managers.  Gonzalez, Perez, and 
Lora all testified that on October 25 McSweeney directed them 
to ﬁspread outﬂ twice, in a harsh and progressively louder tone 

of voice.
36  McSweeney™s conduct was sufficiently
 similar to 
previous incidents the servers considered objectionable that 

Gonzalez took a moment to tell him, in words similar to the 
inoffensive portion of Perez™ Facebook post, that he ﬁneeded to 
learn how to talk to the staff.ﬂ
37  There is no real disput
e that 
McSweeney™s statements to Gonzalez, Perez, and Lora precip
i-tated Perez™ Facebook posting.  In addition, because several 

other servers were ﬁfriendsﬂ with Perez on Facebook, Perez 
could anticipate that other employees, also concerned regarding 
demean
ing treatment by managers, would see it.
38  It is well
-settled that concerted activity ﬁencompasses those circumstan
c-es where individual employees seek to initiate or to induce or to 
prepare for group action.ﬂ  
Hispanics United of Buffalo, Inc.
, 359 NLRB 
368, 369
 (2011), quoting 
Meyers Industries
, 281 
NLRB 882, 887 (1986), enfd. sub nom. 
Prill v NLRB
, 835 F.2d 

1481 (D.C. Cir. 1987); see also
 KNTV, Inc.
, 319 NLRB 447, 
450 (1995) (ﬁConcerted activity encompasses activity which 
begins with only a speaker and l
istener, if that activity appears 
calculated to induce, prepare for, or otherwise relate to some 
kind of group actionﬂ).  The specific medium in which the di
s-cussion takes place is irrelevant to its concerted nature.  See 
Hispanics United of Buffalo, Inc.
, 359 NLRB 
368, 368
Œ370
 (Facebook discussion of employee™s complaints regarding work 
performance of fellow employees concerted activity);
 Tim
e-keeping Systems, Inc.
, 323 NLRB 244, 247 (1995) (email r
e-garding vacation policy from employees to fellow employees
 and management concerted activity).  As a result, I find that 
Perez™ Facebook posting was part of an ongoing sequence of 
events involving servers™ complaints regarding the manner in 
which they were treated by Respondent™s managers, and was 
therefore prote
cted concerted activity.  See e.g., 
Tampa Tri
b-une, 351 NLRB 1324, 1325 (2007), enf. denied 560 F.3d 181 
(4th Cir. 2009) (single conversation concerted when ﬁpart of an 
ongoing collective dialogueﬂ between employer and employees 
and a ﬁlogical outgrowthﬂ of
 prior concerted activity); 
Circle K 
Corp.
, 305 NLRB 932, 933
Œ934 (1991), enfd. 989 F.2d 498 
(6th Cir. 1993) (ﬁinvitation to group actionﬂ concerted activity 
regardless of its outcome).
 For all of the foregoing reasons, I find that Perez™ Facebook 
posting 
constituted protected concerted activity within the 
meaning of Section 7 of the Act.  Because the posting explicitly 
36 I credit Gonzalez and Perez™ testimony that McSweeney™s volume 
and tone was such that it attracted the attention of a guest at a nearby 
table.
 37 Perez posted that
 McSweeney did not ﬁknow how to talk to pe
o-
ple.ﬂ
 38 Perez clearly intended other servers to see the posting, as he e
x-horted them to ﬁVote YES for the UNION.ﬂ
                                                             528 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 encouraged viewers to ﬁVote YES for the UNION,ﬂ I find that 
it also constituted activity on behalf of the EGU.
 3.  Perez™ Facebook posting 
did not lose its protected
 character under the 
Atlantic Steel
 analysis
 I conclude based upon the evidence overall that Perez™ Fac
e-book comments were not sufficiently egregious as to lose the 

protection of the Act under 
Atlantic Steel
 and its progeny.  The 
Atlantic Steel
 analysis requires the consideration of four fa
c-tors:  (i) the place of the discussion; (ii) the discussion™s subject 
matter; (iii) the nature of the outburst on the part of the e
m-ployee; and (iv) whether the outburst was provoked by the e
m-ployer™s unfair labor practices.  See, e.g.,
 Plaza Auto Center, 
Inc.
, 355 NLRB 493, 494 (2010), remanded 
664 F.3d 286 (9th 
Cir. 2011),
 citing 
Atlantic Steel
, 245 NLRB at 816.  These four 
criteria are intended to permit ﬁsome latitude for impulsive 
conduct by
 employeesﬂ during protected concerted activity, 
while acknowledging the employer™s ﬁlegitimate need to mai
n-tain order.ﬂ  
Plaza Auto Center, Inc.
, 355 NLRB 493, 494.  As 
the Board has stated, the protections of Section 7 must ﬁtake 

into account the realiti
es of industrial life and the fact that di
s-putes over wages, bonuses, and working conditions are among 
the disputes most likely to engender ill feelings and strong r
e-sponses.ﬂ  
Consumers Power Co.
, 282 NLRB 130, 131, 132 
(1986).  Therefore, statements duri
ng otherwise protected acti
v-ity lose the Act™s protection only where they are ﬁso violent or 
of such serious character as to render the employee unfit for 
further service.ﬂ  
St. Margaret Mercy Healthcare Centers
, 350 
NLRB 203, 204
Œ205 (2007), enfd. 519 F.3
d 373 (7th Cir. 
2008), quoting 
Dreis & Krump Mfg. v. NLRB
, 544 F.2d 320, 
329 (7th Cir. 1976).
 a.  The location of the discussion
 The first of the 
Atlantic Steel
 factors
Šthe place of the di
s-cussion
Šmilitates in favor of a finding that Perez™ comments 
did no
t lose the protection of the Act.  The comments were 

contained in a Facebook posting, and not made during a face
-to-face discussion at the workplace, so there is no possibility 
that the discussion would have immediately disrupted R
e-spondent™s work environm
ent.  
Fresnius USA Mfg.
, 358 NLRB 
at 1265
 (comments distributed via newsletter in the employee 
breakroom ﬁunlikely to disrupt productionﬂ); 
Datwyler Rubber 
& Plastics
, 351 NLRB 669, 670 (2007) (outburst during a 
meeting in the employee breakroom not disrup
tive to work 
processes).  Indeed, the evidence establishes that Perez posted 
his comments on the apron outside of the facility while on a 
break, with no other employees participating at the time.  Nor 
was there was any direct confrontational challenge to a
ny pa
r-ticular manager™s authority in the workplace.  Furthermore, 

there is no evidence that Perez™ comments interfered with or 
disrupted Respondent™s relationships with its customers, or that 
customers even saw them.
39 39 In other cases, the Board has held that without evidence of disru
p-
tion to customers, even their
 presence during brief episodes of impu
l-sive behavior in the midst of otherwise protected activity is insufficient 
to remove the activity from the protection of Sec. 7.  
Crowne Plaza 
LaGuardia
, 357 NLRB 1097, 1102 (2011); 
Goya Foods of Florida
, 347 
NLRB 11
18, 1134 (2006), enfd. 525 F.3d 1117 (11th Cir. 2008).
 Respondent argues that the first comp
onent of the 
Atlantic 
Steel
 analysis militates against protection, in that Perez inten
d-ed to undermine McSweeney™s authority by ﬁholding him out to 
ridiculeﬂ in front of other employees on a public Facebook 
page.  However, it is clear from the cases discus
sed above that 
in evaluating this factor, the Board is concerned with the i
m-mediate, contemporaneous disruption of workplace discipline, 
managerial authority, and customer service caused by the e
m-ployee outburst in question.  See 
Fresenius USA Mfg.
, 358 
NLRB at 1265
; Datwyler Rubber & Plastics
, 351 NLRB at 
670; 
Crowne Plaza LaGuardia
, 357 NLRB 
at 1102
.  The ev
i-dence here does not establish that Perez™ Facebook comments 
caused any such immediate disruption to Respondent™s wor
k-place.  In addition, while the e
vidence establishes that, as R
e-spondent contends, access to Perez™ Facebook page was not 
solely limited to Perez™ Facebook ﬁfriends,ﬂ the fact remains 
that the Facebook page where Perez posted his comments was 
his own, and not Respondent™s.  In addition, a
s discussed above 
there is no evidence in the record that Perez™ comments di
s-rupted Respondent™s business activities or customer relatio
n-ships.
 For all of the foregoing reasons, the first component of the 
Atlantic Steel
 analysis, the location of the discus
sion, militates 
in favor of a finding that Perez™ Facebook comments did not 
lose their protected character.
 b.  The subject matter of the discussion
 The second of the 
Atlantic Steel
 factors
Šthe subject matter 
of the discussion
Šstrongly supports a conclusio
n that Perez™ 
Facebook comments remained protected.  As discussed in 
sec-tion III
,(C),(2), above, the evidence establishes a significant 
background of servers™ activities challenging rude and demea
n-ing treatment by Respondent™s managers.  Gonzalez and Lora,
 in addition to Perez, were offended by McSweeney™s conduct 
on October 25.  They believed that McSweeney singled out 
Gonzalez because of her union activities, as he had in the past, 
and were also upset with the manner in which McSweeney 
spoke to them.  Per
ez™ Facebook comments were a direct r
e-sponse to McSweeney™s statements to the three employees 
earlier that evening, and his assertion that McSweeney ﬁdon™t 
know how to ta
lk to people,ﬂ echoed Gonzalez™
 statement to 
McSweeney
 that he ﬁneeded to learn how to talk to the staff.ﬂ  
As a result, I find that Perez™ Facebook comments protested, 
and communicated to other employees, what he, Gonzalez, and 
Lora considered to be degrading and inappropriate treatment on 
McSweeney™s part, 
an instance of the managerial conduct 
which Respondent™s employees had been objecting to for some 

time.  As a result, as discussed in 
section III
,(C),(2), I conclude 
that Perez™ Facebook comments constituted protected concerted 
activity.  Because Perez™ Fa
cebook comments also included, 
ﬁVote YES for the UNION,ﬂ they also constitute activity on the 

Union™s behalf.  The subject matter of Perez™ discussion ther
e-fore militates strongly in favor of a finding that his comments 
remained protected.
 c.  The nature o
f the outburst
 The third of the 
Atlantic Steel
 factors involves the nature of 
the outburst itself.  While Perez™ comments referring to 

McSweeney as a ﬁnasty motherfuckerﬂ and declaring, ﬁFuck his 
                                                                       
PIER SIXTY
, LLC
  529 mother and his whole fucking family,ﬂ include obscenities an
d are offensive, given the evidence overall I do not find that this 

component of the analysis removes Perez™ comments from the 
Act™s protection.
 First of all, it is well
 settled that the use of the word ﬁfuckﬂ 
and its variants, including the term ﬁmotherfu
cker,ﬂ is insuff
i-cient to remove otherwise protected activity from the purview 

of Section 7.  See 
Plaza Auto Center
, 355 
NLRB 493, 494
Œ497 
(2010) (employee™s activity remained protected, despite refe
r-ence to owner as a ﬁfucking motherfucker,ﬂ ﬁfucking croo
k,ﬂ 
and ﬁasshole,ﬂ as ﬁa single verbal outburst of insulting profan
i-ty does not exceed the bounds of the Act™s protectionﬂ); 
Tampa 
Tribune
, 351 NLRB at 1324
Œ1325 (employee called company 
vice president a ﬁstupid fucking moronﬂ); see also
 Alcoa, Inc.
, 352 N
LRB 1222, 1225
Œ1226 (2008) (employee referred to 
supervisor as an ﬁegotistical fuckerﬂ); 
Burle Industries
, 300 
NLRB 498 (1990), enfd. 932 F.2d 958 (3d Cir. 1991) (emplo
y-
ee called supervisor a ﬁfucking assholeﬂ).  In addition, Perez™ 
Facebook comments were 
not made directly to McSweeney, 
and did not involve any insubordination, or physically threate
n-ing or intimidating conduct.
40  See 
Plaza Auto Center
, 355 
NLRB at 495
Œ496 (nature of outburst ﬁnot so opprobriousﬂ as 
to deprive employee of statutory protectio
n where no evidence 
of physical harm or threatening conduct); 
Tampa Tribune
, 351 
NLRB at 1326 (employee™s outburst remained protected where 
not directed at manager and unaccompanied by physical co
n-duct, threats, or confrontational behavior).
 In addition, t
he evidence establishes that profanity was reg
u-larly used by Respondent™s employees and managers when 

guests were out of earshot, such as during the set
-up period 
before the guests™ arrival, in the kitchen, and in the locker 
room, without disciplinary cons
equences.  See 
Fresenius USA 
Mfg.
, 358 NLRB 
at 1266
 (considering routine workplace use of 
profanity and crude speech as a context for evaluating the n
a-ture of an employees™ allegedly offensive outburst during ot
h-erwise protected activity).  I credit the te
stimony of Gonzalez, 
Perez, Lora, Ramirez, and Martinez, that Executive Chef Phil 

DeMaiolo cursed at employees on a daily basis, screaming 

phrases such as ﬁWhat the fuck are you doing?,ﬂ ﬁMotherfuc
k-er,ﬂ ﬁAre you guys fucking stupid?ﬂ ﬁStop fucking talking 
like 
that,ﬂ and ﬁYou should ask what the fuck you™re picking up.ﬂ  
Bergman testified that DeMaiolo supervises 40 employees, is a 

department head, and sits on Respondent™s steering commi
t-tee.
41  I further credit the testimony of Perez, Ramirez, and 
Martinez
 that stewarding supervisor Felix Acosta, who directs 
the work of the dishwashers, also screamed profanities at the 
servers, such as ﬁWhat the fuck is this?,ﬂ  ﬁWhy are you fuc
k-ing guys slow?,ﬂ ﬁWhat the fuck are you guys doing?ﬂ and 
40 In 
DaimlerChrysler Corp.
, cited by Respondent, the employee a
p-
proached his supervisor in an ﬁintimidatingﬂ manner before loudly 
telling the supervisor ﬁfuck this shit,ﬂ and the employer had previous
ly 
disciplined the employee™s coworker for using profanity toward him.  
344 NLRB 1324, 1328
Œ1330 (2005).
 41 While Bergman testified that she was unaware of DeMaiolo™s pr
o-
pensity for profane language, the evidence establishes that banquet 

managers, such as 
McSweeney, were present during DeMaiolo™s o
b-
scene remarks to the servers on any number of occasions and knew that 
DeMaiolo spoke to employees in this manner.
 ﬁAsshole.
ﬂ  I credit P
erez and Martinez™
 testimony that 
McSweeney had used profanity, telling an employee, ﬁStop 
fucking around or I™m going to send you home,ﬂ and occasio
n-ally using ﬁfuckﬂ and ﬁshit,ﬂ and I credit as well their testimony 
that Macias and Martin used similar exp
letives on a more fr
e-quent basis.  I also credit Ramirez™ testimony that Giordano and 
Chef Francisco had a profanity
-charged confrontation in the 
locker room in early 2012, wherein Giordano called Francisco a 

ﬁfucking little Mexican,ﬂ and a ﬁmotherfuckerﬂ 
who should 
ﬁeat shit,ﬂ which Francisco countered with, ﬁFuck you, mothe
r-fucker, what are you going to do?ﬂ  The evidence establishes 
that despite the daily use of such profanity, Respondent has 
only issued discipline to employees involving the use of ina
p-propriate language on five occasions since 2005, and three of 
these incidents also involved the refusal to comply with a s
u-pervisor™s directive.
42  This evidence indicates that the use of 
profanity not dissimilar from Perez™ Facebook remarks was a 

daily occ
urrence in Respondent™s workplace, and did not e
n-gender any disciplinary response.
 Respondent argues that Perez™ statement ﬁFuck his mother 
and his entire fucking familyﬂ is distinguishable from a passing 
epithet uttered in frustration.  Respondent contends that the 
statement is, as Bergman testified, ﬁextremeﬂ in that it is a more 
ﬁpers
onalﬂ insult involving McSweeney™s family members.
43  However, the common meaning of these statements is generally 
understood as an expression of hostility toward the person b
e-ing insulted, and is not considered to be a literal attack on or 
42 Bergman testified that in May 2007, employee Gregg Robinson 
was issued a counseling for telling
 a temporary worker that someone 
might want to ﬁput a foot up her ass.ﬂ  In addition, the evidence esta
b-
lishes that in June 2005, employee Joey Gonzalez received a counseling 
for ﬁberatingﬂ another employee in the kitchen, and refusing to leave 

the area wh
en directed to do so by his supervisor, and that in December 
2008, employee Ernie Spanakos was issued a counseling for telling 
another employee that she was ﬁacting stupidﬂ and ﬁretarded.ﬂ  In N
o-
vember 2007, employee Juliana Lockin was issued a counseling 
for 
refusing to leave the floor after being directed to do so by her manager, 
and in May 2008, Lockin was suspended for 3 days and issued a final 
warning for eating during an event without prior supervisory approval, 
and refusing to remain at the workplace
 to discuss the issue with her 
supervisor after the event ended.
 43 Bergman also asserted during her testimony that she considered 
Perez™ Facebook posting potentially ﬁdefamatory.ﬂ  Respondent makes 
no legal argument in support of this claim, and as such I
 will not eval
u-
ate Perez™ Facebook comments under case law involving defamation.  
NLRB v. Electrical Workers Local 1229 (Jefferson Standard)
, 346 U.S. 
464 (1953), and 
Linn v. United Plant Guard Workers
, 383 U.S. 53 
(1966).  Bergman also testified that Pere
z™ Facebook posting could 
constitute ﬁharassment,ﬂ and Respondent apparently contended at the 
hearing regarding Perez™ entitlement to unemployment benefits that 
Perez was discharged for violating its harassment policy.  However, I 
find that Respondent™s po
licy prohibiting harassment is not pertinent to 
Perez™ Facebook comments.  The policy prohibits harassment based 
upon protected classifications established in Federal, State, and local 
laws prohibiting employment discrimination.  The policy addresses 
ﬁunwe
lcome slurs, threats, derogatory comments or gestures, joking, 
teasing, or other similar verbal, written or physical conductﬂ to the 
extent that it is ﬁdirected towards an individual because of one of these 
protected classifications.ﬂ  Respondent does not 
argue that any such 
invidious motivation is at issue here.
                                                                                                                        530 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 threat against 
that person™s family members.  Given the r
e-mainder of the Facebook post providing a context for the 
statement
Šthe characterization of McSweeney as a ﬁnasty 
mother fuckerﬂ and a ﬁloserﬂ who ﬁdon™t know how to talk to 
people,ﬂ and the exhortation ﬁVote YES f
or the UNIONﬂ
Šthe 
statement is more plausibly interpreted as an epithet directed to 
McSweeney himself, as opposed to a slur against his family.  
The Board has previously considered the colloquial meaning 
and context for statements in order to determine the
ir nature 
and import.  See 
Fresenius USA Mfg.
, 358 NLRB 
at 1266
 (ﬁWarehouse workers, R.I.P.ﬂ not threatening given lack of 
physical or threatening conduct associated with statement); 
Kiewit Power
, 355 NLRB 708, 710 (2010) (employee™s claim 
that ﬁit was goi
ng to get ugly,ﬂ and that supervisor ﬁbetter bring 

[his] boxing glovesﬂ ambiguous absent intimidating conduct); 
Leasco, Inc.
, 289 NLRB 549 fn. 1 (1988) (employee assertion 
that ﬁif you™re taking my truck, I™m kicking your ass right nowﬂ 
a nonthreatening ﬁcolloquialismﬂ).  In addition, Respondent™s 
contention that employees and managers did not use obscenities 
in a personal mann
er is undermined by the evidence described 
above, such as DeMaiolo™s asking servers ﬁAre you guys fuc
k-ing stupid?,ﬂ Acosta™s statement ﬁWhy are you fucking guys 
slow?,ﬂ and Giordano™s referring to Francisco as a ﬁfucking 
little Mexican.ﬂ  Overall, while Pe
rez™ Facebook comment 
regarding McSweeney may have differed from these statements 
on the part of Respondent™s managers in intensity, it was not a 
qualitative departure from what was tolerated by Respondent in 
the workplace on a daily basis.
 For all of the 
foregoing reasons, the third component of the 
Atlantic Steel
 analysis militates in favor of a finding that Perez™ 
activity remained protected.
 d.  Whether the outburst was provoked
 Finally, I find that the fourth component of the 
Atlantic Steel
 analysis, w
hether the employee™s outburst was provoked by 
some conduct of Respondent™s, weighs slightly against a fin
d-ing that Perez™ activity remained protected.  The Board has held 
in the context of the 
Atlantic Steel
 analysis that employer co
n-duct provoking an int
emperate remark need not be explicitly 
alleged as an unfair labor practice, so long as the conduct in 
question evinces an intent to interfere with protected rights.  
Network Dynamics Cabling, Inc.
, 351 NLRB 1423, 1427
Œ1429 
(2007) (employee outburst provoke
d by manager™s admonis
h-ment that he cease engaging in union activity); 
Overnite Tran
s-portation
, 343 NLRB 1431, 1437
Œ1438 (2004) (supervisor 
provoked union steward™s intemperate remarks by refusing to 
discuss employee discharges, where steward was lawfully 
see
k-ing information relevant to possible grievances).
 The evidence here establishes that Perez made his Facebook 
comments directly in response to McSweeney™s interaction 

with him, Gonzalez, and Lora earlier that evening.  I credit 

Perez™ testimony, corrobo
rated by Gonzalez, that he was e
x-tremely upset by the encounter with McSweeney, took a break 
to calm himself and, during this break, posted his comments on 
Facebook.  I also credit Gonzalez, Perez, and Lora™s testimony 

that McSweeney approached them forcef
ully and spoke to them 
in a harsh tone of voice.  I further credit their testimony that 
they associated McSweeney™s conduct with previous incidents 
of disrespectful and demeaning treatment, an ongoing issue 
between the servers and management.  Indeed, the 
servers were 
sufficiently upset by McSweeney™s conduct that Gonzalez co
n-fronted him about it later, telling him that he needed to learn 
how to speak to the staff.  Finally, as discussed above, during 
the month prior to this incident, McSweeney unlawfully a
pplied 
the ﬁno
-talkﬂ rule on two occasions to Gonzalez and Perez, at 
one point telling them ﬁtake your meetings outside,ﬂ an obvious 
reference to the organizing on behalf of EGU.
 Ultimately, however, the evidence is insufficient to establish 
that McSweeney
™s conduct during the incident which precip
i-tated Perez™ Facebook comments involved an intent to interfere 
with protected rights in the manner at issue in previous Board 
decisions.  Because guests were present at the time that 
McSweeney directed Gonzalez, 
Perez, Lora, and the other ser
v-ers to ﬁspread out,ﬂ his conduct did not constitute a disparate 
enforcement of Respondent™s ﬁno talkﬂ rule, and is not alleged 
as such.
44  By contrast, as discussed above, in 
Network Dyna
m-ics Cabling, Inc.
, the intemperate re
marks at issue were pr
o-voked by a supervisor™s demand that the employee cease e
n-gaging in union activity.  351 NLRB at 1427
Œ1429.  Similarly, 
in 
Overnite Transportation
, the Board found that the supervisor 
provoked the outburst in question by refusing to p
rovide the 
employee steward with information to which he was legally 
entitled.  343 NLRB at 1437
Œ1438.  Furthermore, the situations 
addressed by the Board in 
Starbucks Coffee Co.
 and 
Felix I
n-dustries
, cited by the General Counsel, are not analogous to the 
circumstances at issue here.  
Starbucks Coffee Co.
, 354 NLRB 
876 (2009), 355 NLRB 636 (2010) (three member panel); 
Felix 
Industries
, 331 NLRB 144 (2000), remanded 
251 F.3d 1051 
(D.C. Cir. 2001)
, opinion after remand 339 NLRB 195 (2003).  
In 
Starbucks Coffe
e Co.
, the outburst was provoked by superv
i-sory conduct had been alleged as an unfair labor practice in a 
complaint recently issued by the NLRB Regional Office, which 
later settled prior to a hearing.  354 NLRB 
at 888
.  In 
Felix 
Industries
, the Board noted
 that the provocative conduct ﬁlikely 
would have been found to be an unfair labor practice had it 
been alleged.ﬂ  331 NLRB at 145.  Here, however, the evidence 

establishes that McSweeney™s conduct which precipitated P
e-rez™ posting, while perhaps interperso
nally rude and therefore 
relevant to the employees™ ongoing protected concerted and 
union activity, was never construed as unlawful, or as an inte
r-ference with the employees™ Section 7 rights.  As a result, the 
evidence establishes that Perez™ comments wer
e not provoked 
within the meaning of the 
Atlantic Steel
 analysis, and this factor 
weighs slightly against Perez™ activity retaining its protected 
character.  See 
Tampa Tribune
, 351 NLRB at 1326 (fourth 
Atlantic Steel
 factor weighs ﬁslightly againstﬂ contin
ued prote
c-tion where outburst was provoked by ﬁlawful communic
a-tionsﬂ).
 Overall, the evidence establishes that the first, second, and 
third components of the 
Atlantic Steel
 analysis weigh in favor 
44 While Gonzalez stated that she had never been told to ﬁspread outﬂ 
or stop speaking to other employees, Martinez testified that 
McSweeney had instructed her to do so when guests were present du
r-ing an event, so that McSweeney™s conduct in this regard was not u
n-
precedented.
                                                                        
PIER SIXTY
, LLC
  531 of a conclusion that Perez™ Facebook posting retained its p
ro-tected character, the second factor militating strongly in favor 

of a finding that Perez™ activity remained protected.  I find that 
the fourth component of the analysis weighs slightly against 
continued protection.  As a result, overall the 
Atlantic Stee
l factors engender the conclusion that Perez™ Facebook posting 
did not lose the protection of the Act.  Therefore, by dischar
g-ing Perez because of his Facebook posting, Respondent viola
t-ed Section 8(a)(1) and (3) of the Act.
 4.  Perez™ Facebook posting ret
ained its protected nature
 under a totality of the circumstances analysis
 Finally, the evidence establishes that Perez™ activity did not 
lose its protected character under the totality of the circu
m-stances analysis, incorporating but not specifically addre
ssing 

the 
Atlantic Steel
 factors, which the Board has occasionally 
used to evaluate statements made by one employee to another.  
See, e.g.,
 Fresenius USA Mfg.
, 358 NLRB 
at1267
Œ1268
; Hon-da of America Mfg., 
334 NLRB 746, 747
Œ749 (2001).  The 
totality of the 
circumstances approach includes, in addition to 
the elements of the 
Atlantic Steel
 analysis, considerations such 
as:  (i) whether the employer maintained a specific rule prohi
b-iting the language used by the employee; (ii) whether the e
m-ployer generally con
sidered language such as that used by the 
employee to be offensive; (iii) whether the employee™s stat
e-ment was impulsive or deliberate; (iv) whether the discipline 
imposed upon the employee was typical of that imposed for 
similar violations, or disproporti
onate to the employee™s o
f-fense; (v) whether the discipline was clearly directed at offe
n-
sive language as opposed to protected activity; (vi) whether the 
record contains any record of antiunion hostility; and (vii) 
whether the employee had previously engag
ed in similar pr
o-tected conduct without objection.  
Honda of America Mfg., 
334 
NLRB at 748.
 The evidence establishes that these additional considerations 
ultimately support the conclusion that Perez™ activity did not 
lose its protected character.  As discu
ssed in 
section 
III,(C),(3)
,(c) above, the ﬁOther Forms of Harassmentﬂ policy 
maintained by Respondent does not encompass vulgar or offe
n-sive language in general.  The policy only addresses such 
statements when they are ﬁdirected toward an individual b
e-cause of one of [the] protected classificationsﬂ the policy c
o-vers, such as ﬁage, race, religion, color, national origin, citize
n-
ship, disability, marital status,ﬂ and the like.  As discussed in 
further detail in 
section III
,(C),(3)
,(c) above, the evidence
 ad-duced regarding the use of profanity by DeMaiolo, Giordano, 
McSweeney, and other managers establishes that Respondent 

tolerated such vulgarity, even when incorporated into personal 
insults.  The evidence also establishes that while Perez did not 
have a 
face
-to-face confrontation with McSweeney, his Fac
e-book comments were an impulsive reaction to the encounter 
between McSweeney and himself, Gonzalez and Lora earlier 
that evening, which had upset them all.  They were certainly 
not ﬁpremeditatedﬂ in the man
ner of comments published in a 
written newsletter and distributed weeks after the competing 
newsletter to which they responded.  See 
Honda of America 
Mfg., 
334 NLRB at 746
Œ747.
 Furthermore, as discussed in 
section III
,(C),(3)
,(c) above, the 
evidence establ
ishes that no employee had ever been di
s-charged for the use of obscene or vulgar language in the past, 
and that at the most employees had been issued a written cou
n-seling.  The evidence establishes that despite the daily use of 
vulgar language, and the wor
d ﬁfuckﬂ in particular, since 2005 
Respondent has disciplined only five employees for incidents 
involving the use of inappropriate language, three of which also 
involved the employee™s refusal to comply with a managerial 
directive.  Compare
 Fresenius USA M
fg.
, 358 NLRB 
at 1267
 (employer ﬁhad previously dealt with vulgar employee co
n-duct
Šunconnected to any protected activity
Šby issuing only 
minor discipline,ﬂ as opposed to discharge); with 
Honda of 
America Mfg.
, 334 NLRB at 748 (employee received a penalty 
ﬁtypical of the discipline the Respondent imposed for similar 
violationsﬂ).  In addition, the record here establishes that R
e-spondent committed other unfair labor practices, including 
threats of discharge and the loss of business and benefits, and 
the dispa
rate application of its ﬁno
-talkﬂ rule, at a time prox
i-mate to Perez™ discharge.  
Honda of America Mfg.
, 334 NLRB 
at 748 (discipline not retaliatory where record contained ﬁno 
indication that Respondent is an antiunion employer,ﬂ or that 

employer ﬁevidence
d any union hostility during counseling 
sessionsﬂ with employee).  Indeed, the evidence regarding the 
disparate application of the ﬁno
-talkﬂ rule to groups of emplo
y-ees including Gonzalez and Perez indicates that Respondent 
previously attempted to prevent 
him from discussing the Union.  
Id.
 Finally, to reiterate the evidence discussed in the 
Atlantic 
Steel
 analysis, above, the record establishes that Perez™ Fac
e-book comments were made in a nonwork setting, and that e
m-ployees who viewed them did so on their 
own time, outside of 
the workplace.  There was no direct, open confrontation with 

McSweeney in the workplace that would have undermined 
employee discipline or supervisory authority.  There was no 
physically intimidating or threatening conduct involved, and
 no 
evidence of disruption to Respondent™s operations or to its rel
a-tionships with its customers.  Although the Facebook comments 

themselves were vulgar and contained obscenities, they i
n-volved an issue
Šdemeaning and disrespectful treatment by 
management
Šof critical concern to the employees during their 
protected concerted activities.  Perez™ comments also referred 

to the upcoming union election, and did not constitute a threat.
 For all of the foregoing reasons, the evidence overall esta
b-lishes that Perez™ 
Facebook comments did not lose the Act™s 

protection under a totality of the circumstances analysis.  As a 

result, Respondent™s discharge of Perez based upon his Fac
e-book posting violated Section 8(a)(1) and (3) of the Act.
 CONCLUSIONS OF 
LAW 1.  The Respon
dent, Pier Sixty, LLC, is an employer e
n-gaged in commerce within the meaning of Section 2(6) and (7) 

of the Act.
 2.  The Evelyn Gonzalez Union is a labor organization wit
h-in the meaning of Section 2(5) of the Act.
 3.  By threatening employees with the loss
 of current benefits 
if the Union prevailed in a representation election, Respondent 

violated Section 8(a)(1) of the Act.
  532 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 4.  By informing employees that ﬁbargaining will start from 
scratchﬂ in an unlawful manner, Respondent violated Section 
8(a)(1) of the
 Act.
 5.  By threatening employees with discharge if the Union 
prevailed in a representation election, Respondent violated 
Section 8(a)(1) of the Act.
 6.  By threatening employees with the loss of business if the 
Union prevailed in a representation electio
n, Respondent vi
o-lated Section 8(a)(1) of the Act.
 7.  By applying its ﬁno talkﬂ rule in a disparate manner to 
prohibit employee discussions involving the Union during 
worktime, Respondent violated Section 8(a)(1) of the Act.
 8.  By discharging Hernan Pere
z in retaliation for his Union 
and protected concerted activities, Respondent violated Section 
8(a)(1) and (3) of the Act.
 9.  Respondent has not violated the Act in any other manner.
 10.  The above
-described unfair labor practices affect co
m-merce within t
he meaning of Section 2(2), (6), and (7) of the 
Act.
 THE 
REMEDY
 Having found that Respondent has violated Section 8(a)(1) 
and (3) of the Act, I shall recommend that it cease and desist 

therefrom and take certain affirmative action necessary to e
f-fectuate t
he Act™s purposes.
 Having found that Respondent violated the Act by dischar
g-ing Hernan Perez, Respondent shall be ordered to reinstate 

Perez to his former or substantially equivalent position, di
s-missing, if necessary, any employees hired subsequently, wit
h-out prejudice to Perez™ seniority or other rights and privileges 
Perez previously enjoyed.  Respondent shall further be ordered 
to make Perez whole for any loss of earnings he may have su
f-fered as a result of its unlawful conduct, as prescribed in 
F. W. 
Woolworth Co.
, 90 NLRB 289 (1950), with interest as set forth 
in 
New Horizons
, 283 NLRB 1173 (1987), compounded daily 
as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010), enf. denied on other grounds
 647 F.3d 1137
 (D.C. Cir. 
2011).  Respondent
 shall file a report with the Social Security 
Administration allocating backpay to the appropriate calendar 

quarters, and shall compensate Perez for the adverse tax cons
e-quences, if any, of receiving one or more lump
-sum backpay 
award covering periods long
er than 1 year.  
Latino Express, 
Inc.
, 359 NLRB 
518d
 (2012).  Finally, Respondent shall be 
ordered to post a notice, in English and Spanish, informing its 
employees of its obligations herein.
 Upon the foregoing findings of fact and conclusions of law, 
and 
upon the entire record, I issue the following recommen
d-ed45 ORDER
 Respondent Pier Sixty, LLC, New York, New York, its o
f-ficers, agents, successors, and assigns, shall
 1.  Cease and desist from
 45 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.4
8 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 (a) Discharging or otherwise discriminating against emplo
y-ees 
because they engage in protected concerted activities or 
activities on behalf of the Union.
 (b) Threatening employees with the loss of current benefits 
in retaliation for their union support and activities.
 (c) Informing employees that ﬁbargaining will sta
rt from 
scratchﬂ in an unlawful manner.
 (d) Threatening employees with discharge in retaliation for 
their union support and activities.
 (e) Threatening employees with the loss of business in retal
i-ation for their union support and activities.
 (f) Applying 
its ﬁno talkﬂ rule in a disparate manner to pr
o-hibit employee discussions regarding the Union on worktime.
 (g) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed to 
them by Section 7 of t
he Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days from the date of this Order, offer imm
e-diate and full reinstatement to Hernan Perez to his former pos
i-tion or, if such position no longer 
exists, to a substantially 
equivalent position, without prejudice to Perez™ seniority or to 

other rights and privileges Perez previously enjoyed.
 (b) Make whole with interest Hernan Perez for any lost wa
g-es he may have suffered as a result of Respondent™s 
unlawful 
discrimination against him, in the manner set forth in the 
reme-dy section of this decision.
 (c) Within 14 days of the date of this Order, remove from all 
files any reference to the discharge of Hernan Perez on N
o-vember 9, 2011, and within 3 days t
hereafter, notify Perez in 
writing that this has been done and that the discharge will not 
be used against him in any way.
 (d) Preserve and, within 14 days of a request, or such add
i-tional time as the Regional Director may allow for good cause 
shown, provi
de at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re
c-ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form
, necessary to analyze the amount of backpay, 
if any, due under the terms of this Order.
 (e) Within 14 days after service by the Region, post at the f
a-cility at the Chelsea Piers, New York, New York, copies of the 

attached notice marked ﬁAppendix.ﬂ
46  Copi
es of the notice, on 
forms provided by the Regional Director for Region 2, after 
being signed by Respondent™s authorized representative, shall 
be posted by the Respondent and maintained for 60 consecutive 
days in conspicuous places including all places whe
re notices to 
employees are customarily posted.  In addition to physical pos
t-ing of paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet site 
and/or other electronic means if Respondent customa
rily co
m-municates with its employees by such means.  Notices shall be 
46 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Lab
or Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                                   
PIER SIXTY
, LLC
  533 posted and, if pertinent, electronically distributed, in English 
and Spanish.  Reasonable steps shall be taken by the Respon
d-
ent to ensure that the notices are not altered, defaced, or c
ov-ered by any other material.  In the event that, during the pe
n-dency of these proceedings, the Respondent has gone out of 

business or closed the facility involved in these proceedings, 
the Respondent shall duplicate and mail, at its own expense, a 
copy of
 the notice to all current employees and former emplo
y-ees employed by the Respondent at any time since September 
22, 2011.
 (f) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a 
form provided by the Region attesting to the steps that 
Respondent has taken to comply.
   